Citation Nr: 9910943	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  92-08 810	)	DATE
	)
	)
                         
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of left 
shoulder dislocation.

2.  Entitlement to service connection for residuals of 
rheumatic fever.

3.  Entitlement to service connection for hearing loss with 
tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

7.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a left shoulder disability.

8.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for recurrent ventral hernias.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1991 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

During the lengthy appeals period, the appellant testified 
before the undersigned Member of the Board at personal 
hearings held in Washington, DC, on October 28, 1992 and 
December 1, 1998.  Transcripts of those hearings are of 
record.



FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for 
residuals of left shoulder dislocation, an acquired 
psychiatric disorder and residuals of a head injury was 
previously denied by the Board in a decision dated in May 
1987.

2.  Evidence associated with the claims file since the May 
1987 Board decision is not so significant that it must be 
considered in order to fairly decide whether the appellant is 
entitled to service connection for residuals of left shoulder 
dislocation, an acquired psychiatric disorder or residuals of 
a head injury.

3.  The medical evidence of record does not show that the 
appellant has a current disability as a result of contracting 
rheumatic fever prior to service.

4.  There is no competent evidence of hearing loss or 
tinnitus during the appellant's military service, nor is 
there medical evidence showing the presence of sensorineural 
hearing loss within one year after service, or a nexus 
between a current disability of the ears manifested by 
hearing loss and tinnitus and any disease or injury in 
service.

5.  The claims of entitlement to service connection for 
residuals of rheumatic fever and for hearing loss and 
tinnitus are not supported by competent evidence 
demonstrating that they are plausible or capable of 
substantiation.

6.  The appellant did not engage in combat during his active 
military service.

7.  The medical evidence reflects a clear diagnosis of PTSD, 
but there is no credible supporting evidence to verify or 
corroborate the appellant's alleged non-combat stressors 
during his active military service.

8.  The cause of the appellant's left shoulder disability has 
not been medically linked to a Bankart procedure performed on 
his left shoulder at the Mountain Home-VAH in September 1971.

9.  The appellant's recurrent ventral hernias are not shown 
by the evidence to have occurred as a result of the 1971 
Bankart procedure.


CONCLUSIONS OF LAW

1.  The Board's decision of May 1987 is final with respect to 
the issues of service connection for residuals of left 
shoulder dislocation, an acquired psychiatric disorder and 
residuals of a head injury.  38 U.S.C.A. §§ 7102(a), 7103(a), 
7104(a) (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100(a) 
(1998).

2.  New and material evidence has not been submitted to 
reopen claims seeking entitlement to service connection for 
residuals of left shoulder dislocation, an acquired 
psychiatric disorder, or for residuals of a head injury.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) 
(1998).

3.  The claims of entitlement to service connection for 
residuals of rheumatic fever are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
hearing loss and tinnitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).

6.  Payment of compensation benefits for a left shoulder 
disability as a result of the 1971 Bankart surgery performed 
by VA is not warranted.  38 U.S.C.A. § 1151 (West 1991).

7.  Payment of compensation benefits for recurrent ventral 
hernias as a result of the 1971 Bankart surgery performed by 
VA is not warranted.  38 U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background of Case

A.  History Prior to Filing of Present Claim and Appeal

The appellant served on active duty in the United States Navy 
from October 1968 to December 1969.  The record reflects that 
he prepared his original claim seeking VA disability 
compensation or pension benefits while he was still on active 
duty in the Navy, specifically, on November 6, 1969.  The RO 
received the claim on December 22, 1969, seven days after his 
discharge from the Navy on December 15th.  He claimed 
entitlement to service connection for a left shoulder 
disability, stating, "I have cronic [sic] dislocation of my 
left shoulder.  I hurt my shoulder in 1967.  It came out 
about 3 times prior to entering service.  Now I have been on 
active duty for 13 months and it comes out very easily."  He 
stated that he received treatment in service for shoulder 
dislocations in November 1968 and March 1969.  Although he 
did not claim a head injury, he also stated that he was 
treated at a Navy facility in March 1969 to a "laceration on 
head."

In support of his original claim, the appellant submitted a 
prescription note from a private physician, N. P. Horner, 
M.D., dated December 22, 1969.  Dr. Horner stated that the 
appellant "[h]as chronic subluxation of left shoulder" and 
"[h]ad history of rheumatic fever [in] 1957 - no cardiac 
murmur detected."  In addition, the RO obtained copies of 
his service medical records.

The appellant's service medical records included the report 
of his enlistment physical examination conducted in May 1968.  
On examination, no abnormalities were reported except for a 
notation that he had an old laceration to the right third 
finger that had healed.  However, the appellant's "Report of 
Medical History" prepared in conjunction with the enlistment 
examination noted that in addition to the finger laceration, 
he had a history of rheumatic fever at age 7, although no 
residuals or heart murmurs were found; Meckel's diverticular 
in 1957, asymptomatic since; and, a history of sinusitis and 
a fractured hand and left clavicle bone that were treated by 
aforesaid Dr. Horner.  The military service examiner 
described the old left clavicle fracture as "Ok now."

Additional service medical records included some dental 
records and an audiogram report dated in May 1968 that showed 
hearing at 35-40 decibels in the 4000 Hertz (H) range for the 
left ear and hearing at the 35-40 decibels in the 6000 H 
range for the right ear.  No complaints or diagnoses of 
hearing loss or tinnitus were noted in service.

Further, a clinical record of an ophthalmology examination 
conducted in November 1969 was contained in the appellant's 
service medical records.  The report noted provisional 
diagnoses of near vision defect, recurrent subluxating left 
shoulder, and old rheumatic fever.  Objectively, the report 
only noted that he needed vision correction for both eyes.

In addition to the above, the service medical records 
contained the report of a Medical Board dated December 4, 
1969.  The report noted that the appellant was admitted to 
the Portsmouth, Virginia, Naval Hospital on November 5, 1969, 
with a history of recurrent subluxation of the left shoulder 
on multiple occasions for the past two years.  It also was 
noted that he sustained an initial dislocation of his left 
shoulder following a fall from a horse three years prior to 
his admission, or approximately in November 1966.  On 
admission, the appellant complained of discomfort in the left 
shoulder during the episodes of subluxation and decreased 
strength on abduction of the shoulder.  Past history was 
noted to be significant for a repaired laceration of the PIP 
joint of the right hand at age 18, history of a gastric 
operation for removal of a tumor in 1958, and a history of 
rheumatic fever in 1958.  The report reflects that he 
remained hospitalized until December 8, 1969.

Examination of the left shoulder during his November-December 
1969 hospital stay at the Portsmouth facility revealed 
clinical subluxation and grating with full range of motion.  
The remainder of the clinical examination was noted to be 
"completely within normal limits."  Laboratory data, 
including blood tests and chest x-ray, also was within normal 
limits.  In addition, x-rays of the left shoulder were not 
remarkable.  Based on these findings, the Medical Board 
diagnosed recurrent subluxation, left shoulder, and 
recommended that the appellant be discharged from further 
service in the Navy due to unfitness for active duty.  The 
Medical Board specifically concluded that the appellant's 
left shoulder problem pre-existed service and was not shown 
to have been aggravated therein.  The appellant waived his 
right to rebut the Medical Board's findings or to demand a 
hearing and a Physical Evaluation Board.  As a result, he was 
administratively discharged from the Navy on December 15, 
1969.

By rating decision in January 1970, the RO denied entitlement 
to service connection for a left shoulder disability on the 
basis that he had a pre-existing condition that was not 
aggravated during service.  The evidence considered by the RO 
at that time consisted of the aforementioned statement of Dr. 
Horner as well as the appellant's service medical records.  
Notice of the RO's rating decision was sent to the appellant 
by letter dated February 20, 1970.

No further action was taken by the appellant until September 
1971, at which time he filed a "Statement in Support of 
Claim," VA Form 21-4138, requesting entitlement to service 
connection for residuals of a head injury and an injury to 
his left shoulder.  He stated that he fell down a ladder 
during service and hit his head which required treatment in a 
sick bay.  He stated that his left shoulder was not treated 
on that occasion.  The appellant related that his left 
shoulder continued to give him trouble during service, 
eventually leading to his hospitalization at the Portsmouth 
facility in 1969, as detailed above.  He further stated that 
he currently was having "constant trouble" with his left 
shoulder and that as a result, he underwent surgery for his 
left shoulder at the VA Hospital (VAH) in Mountain Home, 
Tennessee, on September 9, 1971.  In this statement, the 
appellant denied that he had a pre-existing condition of the 
left shoulder.  He stated that he broke his collar bone when 
he was fifteen years of age, but that he did not hurt his 
shoulder.  He further stated that Dr. Horner treated him for 
the collar bone injury and that he was sure Dr. Horner could 
provide a statement to that effect.  He went on to state that 
he would concede the pre-existing service nature of the left 
shoulder if the RO would agree with him that it was 
aggravated during service.
In connection with his September 1971 claim, the RO obtained 
medical records from the Mountain Home-VAH corresponding to 
the shoulder surgery performed at that facility.  An 
operative report indicated that the appellant was admitted on 
September 8, 1971, for recurrent dislocation, left shoulder.  
X-rays taken at that time showed a subcoracoid, recurrent.  
Surgically, a Bankart procedure was performed on September 
9th involving placement of two screws anteroanteriorly about 
the lower margin of the left sphenoid.  The report noted that 
the position of the lower screw was questionable, but it was 
decided that it did not need replacing.  The appellant was 
cooperative and did well postoperatively.  He was discharged 
on September 13th with instructions to return on September 
20th to have his sutures removed.

A follow-up report dated June 30, 1972, indicated that the 
appellant was doing satisfactorily for nine months after 
surgery.  Specifically, he had had no definite dislocation 
except for one episode of "catching" in the shoulder joint.  
In addition, he reported that at times he was unable to move 
his shoulder due to it being in a painful position.  The 
appellant was advised to continue progressive resistance 
exercises for his left shoulder in all ranges of motion and 
to continue the exercises for at least another year.  The 
report indicated that the prognosis was good for function 
with some residual disability.  Finally, it was noted that he 
was working but that he did no lifting using his shoulder.

By rating decision in July 1972, the RO denied service 
connection for residuals of a head injury, essentially on the 
basis that the service medical records showed no complaints 
or treatment for a head injury or any residuals thereof at 
the time of the Medical Board evaluation in December 1969.  
With respect to the left shoulder, the RO noted that service 
connection was previously denied by rating decision in 
January 1970, and that there was no evidence submitted that 
would require reconsideration of the claim.  Notice of the 
RO's rating decision regarding only the claim for service 
connection for residuals of a head injury was sent to the 
appellant by letter dated July 13, 1972.

The appellant did not appeal the RO's July 1972 rating 
decision, but he filed a VA Form 21-4138 in April 1973 in 
which he again requested entitlement to service connection 
for residuals of a head injury and an injury to his left 
shoulder.  He stated that he fell down a hatch aboard the 
United States Ship (USS) AMERICA (CVA 66) in 1969 injuring 
his head and left shoulder.  He further stated that he was 
treated aboard ship at that time and later at the Portsmouth 
facility where he was checked for vision problems and 
furnished eyeglasses.  He stated that his left eye was still 
bothering him.  With regard to the left shoulder, the 
appellant stated that he had surgery in 1971 and that he was 
going to need further surgery in the near future.

The RO denied his claim by letter dated on April 18, 1973, 
and subsequently, he perfected an appeal to the Board on the 
issues of service connection for recurrent subluxation of the 
left shoulder and service connection for residuals of a head 
injury with eye trouble.  His appeal to the Board was denied 
by decision dated February 14, 1975.  Detailed below is the 
evidence that was before the Board at that time.

The evidence submitted and/or obtained in conjunction with 
the appellant's appeal to the Board included lay statements 
from two former servicemembers who served with him aboard the 
USS AMERICA.  A statement of [redacted], a former third 
class petty officer, dated April 15, 1973, indicated that the 
appellant was treated aboard the AMERICA for a cut to the 
head and a "serious injury to his shoulder" when he fell 
down a hatch ladder.  Mr. [redacted] stated that records must 
have been prepared showing that the injury occurred and that 
treatment was provided in the sick bay.  He also stated that 
it was his understanding that if an injury was serious 
enough, the service member would be sent to the closest Navy 
medical facility.  In this case, Mr. [redacted] stated that the 
appellant was sent to the Portsmouth facility and that prior 
to his departure from the USS AMERICA he paid the appellant a 
visit at which time he noted that part of his head was shaved 
and a gash stitched up and that he could place three of his 
fingers about one inch deep into his left shoulder due to the 
dislocation.  He further stated that the pain the appellant 
was experiencing was evident.  He also stated that it was 
evident to him that the appellant could not use his arm as 
effectively as he did before, although he did not say how he 
knew how well the appellant used his arm before the injury.
A statement of former seaman apprentice [redacted], Jr., 
dated May 31, 1973, essentially reiterated what Mr. [redacted] 
stated regarding the appellant's head and left shoulder 
injuries sustained while they served aboard the USS AMERICA.

In addition to the above, the evidence associated with the 
appellant's appeal to the Board included his statement 
received by the RO in June 1973.  In this statement, the 
appellant emphasized that he did not sign a certificate to be 
discharged from the Navy as soon as possible, but instead, he 
signed a certificate to seek immediate assistance with VA.  
He also stated that he never appeared in person before a Navy 
medical board and that he did not in fact turn down a 
physical evaluation board because he was unaware of his right 
to do so.  In addition, he stated that naval medical 
personnel at the Portsmouth facility told him that it was too 
soon to operate on his left shoulder and therefore, he was 
advised to go home, let "Mother Nature" take its course, 
and if need be, go to VA for medical treatment if the left 
shoulder joints continued to cause him problems.

The RO received additional medical evidence during the 
pendency of his 1973 appeal to the Board.  A statement from 
his physician, Dr. Horner, dated June 18, 1973, read, "The 
above [appellant] has been treated by me since June 24, 1954.  
He was treated for a fracture of the left clavicle in October 
1964.  He made an uneventful recovery.  At no time has he 
been treated for a subluxation or dislocation of the left 
shoulder."  The RO also received a copy of the September 
1971 VA hospital report detailing his left shoulder surgery.

In response to the appellant's contentions, the RO requested 
the NPRC to search its repositories for any additional 
service medical records corresponding to treatment provided 
on the USS AMERICA for the head and left shoulder injuries.  
NPRC responded in September 1973 with a negative replay for 
additional records, stating that all available reports were 
previously furnished to the RO in February 1970.

The RO also obtained copies of hospital reports from the 
Bristol Memorial Hospital (Bristol, Tennessee) detailing a 
hospitalization in August 1973 for excision of a adherent 
scar on the appellant's left shoulder.  The summary report of 
hospitalization indicated that the appellant had a history of 
a Bankart repair of the left shoulder three years ago and 
that presently he had some residual pain in the shoulder that 
was possibly due to the surgical screws placed about the 
glenoid labrum.  However, it was further indicated that his 
admission was primarily for a complaint of pain associated 
with the surgical scar, described as thin, adherent and 
located over the delto-pectoral groove.  Additional details 
regarding his medical history were noted to be significant 
for overall good health in recent years, a history of a 
rheumatic cardiac murmur during childhood, a history of an 
omphalocele repaired at age 7 without residuals, and the 
aforementioned history of left shoulder repair in 1970.

Physical examination findings noted at the time of his August 
1973 hospitalization revealed normal findings regarding his 
head (normal cephalic), eyes (pupils equal, pupillary 
reactions to light normal, acuity good), ears (external 
canals and acuity normal), lungs (clear to percussion and 
auscultation), heart (no murmurs audible, normal sinus 
rhythm, blood pressure on admission was 120/70, pedal 
pulsations palpable and full), abdomen (soft, no masses, no 
hernia, well-healed right para-median scar, liver, kidneys 
and spleen not palpable), skin (normal), and neurological 
(grossly physiological).  Regarding his extremities, it was 
noted that motion of the left shoulder was slightly impaired 
in elevation and internal rotation.  Also noted was the 
adherent scar that measured four inches in length with no 
evidence of excoriation or evidence of infection.  In 
addition, there was no evidence of significant atrophy or 
neurological deficit.  The operative report indicated that 
the scar was excised without complications.  In addition, a 
small palilloma at the lower pole of the scar was excised.  
The pathology report noted that the diagnosis was scar, left 
shoulder, excisional biopsy, manifested by chronic 
inflammation and a fibroepithelial polyp.

The appellant appeared at a hearing before the Board on 
November 21, 1973, and a transcript of that hearing is of 
record.  In summary, the appellant testified that he was in 
sound physical condition when he entered military service in 
October 1968.  He testified that he strained his left 
shoulder playing basketball as a junior in high school and 
that the injury healed without need for medical attention or 
surgery.  In addition, he testified that he broke his collar 
bone falling off a horse four years before he joined the 
Navy, in October 1964, at which time he saw his family 
physician, Dr. Horner.  He stated that this injury did not 
involve an actual injury to his left shoulder joint.  Upon 
subsequent questioning, the appellant testified that the fall 
from the horse injury occurred prior to the aforementioned 
basketball injury, when he was a freshman in high school.  
Further, the appellant testified that he had a thorough 
physical when he entered military service at which time he 
reported that he had a problem with his left shoulder every 
once in a while when he did strenuous work or if he lifted 
something the wrong way.  He also described treatment for 
pain in his left shoulder only one week into his term of 
duty.  He stated that he was sent back to duty and did not 
have any further problems during his basic training.  He 
further stated that his shoulder got stronger as a result of 
his training exercises.

The appellant next testified to the circumstances of his 
injury aboard the USS AMERICA, which the Board will quote for 
the sake of clarity:

I was aboard ship working and it came 
time to go to chow and I went down to the 
mess decks.  I started down a ladder 
which went from the hanger decks to the 
mess decks and I don't know whether it 
was the first or second step, but anyway, 
I was going down the ladder.  One of the 
steps gave way with me.  Well, when it 
did, I just lunged forward and fell 
completely down the hatch.  [Transcript 
at p. 8].

Later, he described additional details concerning the 
incident:

A water main at the foot of the steps 
over near the bulkhead that had a shut-
off valve on it and there is something 
like a long stem with like a steering 
wheel on it that you open and close the 
valve.  Well, when I lunged forward, I 
remember pulling out my hands so that 
when I did hit the wall or the floor why 
I could break the fall.  Well, in either 
case I didn't do this.  I hit the stud 
bolt with the side of my head up in here 
and then, of course, proceeded to fall on 
into the corner of this bulkhead.  
[Transcript at p. 9].

The appellant testified that the next thing he remembered was 
getting up and then seeing four or five guys around him who 
carried him to sick bay in a wire stretcher.  He stated that 
blood was on his face and he claimed that he had lost 
consciousness.  For treatment, the appellant stated that they 
shaved his head in the area of the gash and sewed it up.  He 
could not remember if x-rays were taken.  For his shoulder, 
he stated that it was hurting real bad and that it turned 
blue the next day.  However, he stated that the examiner told 
him that it was only a sprain and therefore, he was ordered 
back to work.  The appellant testified that he went back to 
work on the flight deck, but after a while, his left shoulder 
would fall out of place if he tried to lift anything.  He 
stated that he told his commander about his problem and as a 
result was sent back to sick bay.  He was then told not to 
worry about it again and was sent back to work.  Later in the 
hearing, the appellant testified that the ship changed 
doctors and the new doctor told him that he needed surgery 
and arranged for him to be sent to a Navy medical facility.  
At Portsmouth, the appellant testified that the physicians 
recommended that he seek treatment following discharge if the 
shoulder continued to give him problems.  He further 
testified that he continued to have problems after service 
while helping out with chores on his family's dairy farm.  He 
had his surgery in 1971 after having increasing difficulty 
performing his job as a telephone equipment inspector.  He 
stated that he went for surgery a second time in 1973 to 
remove scar tissue from the 1971 surgery.

Regarding his original claim for service connection, the 
appellant testified that he was mistaken in reporting on his 
claims form that he had dislocated his shoulder three times 
prior to service; what he meant to say was that he thought 
the shoulder popped out of joint when in his view the muscles 
strained and caused pain.  He further testified that the 
reason physicians kept recording his medical history as 
involving recurrent shoulder separations was because he would 
report for historical purposes that he broke his collar bone 
prior to service in the fall from a horse.  He indicated that 
the military physicians must have assumed, however 
incorrectly, that his prior injury involved a shoulder 
separation.

With respect to his head injury, the appellant testified in 
November 1973 that he had trouble with his eyes after the 
aforementioned accident falling down a ladder and when 
examined at Portsmouth, he was provided eyeglasses to see 
better.  In subsequent testimony, the appellant stated that 
the first thing he noticed was tiredness in his eyes when he 
read.  He went on to state that his head injury required 
eight to ten stitches and that he went back to the sick bay 
on the USS AMERICA to have them removed.  He also stated that 
after the ladder fall, he went back to sick bay 
"continuously" for treatment of his left shoulder 
complaints.  The appellant also stated that no official 
investigation of his ladder fall was conducted following the 
accident in the summer of 1969, although he informed his 
division commander of what happened.

Prior to a decision on his claim, the Board remanded the case 
in January 1974 to request another search inquiry to obtain 
any additional service medical records from the USS AMERICA 
and the Portsmouth facility and to request that the appellant 
provide copies of any available treatment records from Dr. 
Horner.  In response to the RO's first development letter, 
Dr. Horner submitted no actual treatment records other than a 
"Certificate of Attending Physician," dated April 17, 1974 
that stated only the following: "Fracture left clavicle Oct. 
17, 1964.  Uneventful recovery".

Regarding the service records, a response from NPRC received 
in April 1974 indicated that a search for additional records 
produced no records corresponding to treatment in 1969 aboard 
the USS AMERICA for head and/or shoulder injuries.  A 
response from the Portsmouth Naval Hospital received in March 
1974 disclosed that records dated in 1969 were in route to 
the NPRC and that as soon as those records were received, 
they would be forwarded to the RO.  However, in June 1974, 
NPRC informed the RO that it had yet to receive any records 
from Portsmouth and accordingly, the RO was advised to 
resubmit its search request in 30 days.

While action was pending on the aforementioned search 
inquiry, the RO was notified in September 1974 that the 
Nashville-VAH had no records pertaining to the appellant.  
The RO undertook this action in response to a letter from the 
appellant's United States Representative who advised the RO 
that he was recently admitted to the Nashville facility for 
unspecified "further medical care and treatment."

As alluded to above, additional development action by the RO 
was taken in order to obtain records from Dr. Horner.  
Specifically, a field examination ordered by the RO succeeded 
in producing treatment records from Dr. Horner.  These 
records, dated from February 1956 to May 1968, and from 
December 1969 to June 1973, consisted of handwritten notes 
showing treatment for rheumatic fever on an entry dated in 
December 1961; a fractured clavicle on an entry dated in 
October 1964, at which time an x-ray was apparently taken of 
his left shoulder; and, a notation of chronic subluxation of 
the left shoulder in service and a history of rheumatic fever 
in 1957 with no cardiac murmur previous to service on an 
entry dated in December 1969.  Dr. Horner's final entry, 
dated June 18, 1973, the same date of his above-cited 
statement, indicated that he prepared a statement to the 
effect that the appellant had no history of dislocating his 
shoulder.

On the basis of the above, the Board concluded in its 
decision of February 1975 that the appellant's left shoulder 
disorder preexisted service and was not aggravated therein, 
and that in light of the procedural history of the case, the 
additional evidence obtained following the RO's original 
disallowance did not provide a new factual basis to permit 
allowance of service connection.  With respect to the 
head/eye injury claim, the Board concluded that there was no 
evidence from service which showed a head injury following 
the ladder fall incident in July 1969 and that residuals of a 
3/4 inch laceration injury treated in service in January 1969 
did not result in disability so as to allow service 
connection on a direct or aggravation basis.

Parenthetically, the Board notes that for purposes of the 
present appeal it appears that some of the appellant's 
service medical records may have been misfiled in the claims 
file at various times in the past because it is clear from 
reading the Board's 1975 decision that at that time the Board 
had access to and reviewed all of his available service 
medical records, including treatment reports detailing the 
January 1969 laceration injury, treatment for flashburns of 
both eyes in June 1969, treatment in July 1969 for a left 
foot injury sustained in a fall, a report dated in September 
1969 reflecting a medical history significant for the 
appellant's complaints that he experienced recurrent 
dislocation of his left shoulder (although the Board 
references that the report showed no treatment for such 
complaints at that time), a report showing treatment in 
October 1969 for complaints of pain in the left shoulder 
which included an historical reference to a shoulder injury 
two year ago with a history of occasional dislocations 
thereafter, and a report of a special orthopedic examination 
conducted in October 1969 which revealed that the appellant's 
shoulder could be subluxated on physical examination.

For purposes of history, it was noted at the time of the 
October 1969 orthopedic examination that the appellant 
experienced recurrent dislocation of his left shoulder on 
multiple occasions since the first episode about two years 
ago when a horse fell on him.  Physical examination revealed 
that the shoulder could be easily subluxated with grating on 
range of motion.  X-rays showed a voluntary subluxation but 
there was no evidence of complete dislocation.  The 
diagnostic impression was recurrent subluxation.  It appears 
that the Board then reviewed the report of his Medical Board 
proceedings which are detailed above in this decision.

In October 1981, the RO received copies of the appellant's 
appeal to the Navy's Central Physical Evaluation Board.  
These documents reflect that he challenged the basis of his 
discharge from the Navy.  His appeal was denied.  The Navy 
concluded that his service medical records did not 
corroborate his account of sustaining head and left shoulder 
injuries, as alleged above, while serving aboard the USS 
AMERICA.  In support of its position that his discharge for 
unfitness due to a pre-existing left shoulder condition was 
proper, the Navy cited to his service medical records and a 
letter written by his parent-guardian in November 1969 which 
read, ". . .  about 14 months ago, our son we call him 
joined the Navy to keep from going to the Army.  At that 
time, they took him in perfect condition only nervous.  We 
knew he had a shoulder joint that would come out of place.  
The doctor told him they didn't care about that."
Included with the documents received by the RO in October 
1981 was a copy of a service medical record showing clinic 
visit entries on the USS AMERICA for the months of January 
and February 1969, and a letter he wrote to the Navy's 
Central Physical Evaluation Board in which he provided the 
same account detailed above concerning his fall down a ladder 
in the summer of 1969 while aboard the USS AMERICA.

No further action was taken by the appellant on his claim 
until May 1983 when he filed a "Statement in Support of 
Claim," VA Form 21-4138.  He claimed service connection for 
a spastic colon, ventral hernias, subluxated left shoulder, 
stress, a low back disorder, and costocondrosis.  In support 
of his claim, he submitted medical statements from two 
private physicians, Dr. E. M. Stirman, M.D., and Dr. H. J. 
Williams, M.D.

Dr. Stirman prepared two statements.  His statement dated 
April 28, 1983, addressed to whom it may concern, stated that 
the appellant's ". . .  latest ventral hernias are 
undoubtedly related to his prior problems in this area" and 
his ". . .  current stress is related to his hernia repair, 
shoulder problems and prior work problems."  Dr. Stirman's 
other statement, dated May 11, 1983, also addressed to whom 
it may concern, indicated that the appellant had been a 
patient of his since December 1979 and that his past medical 
history was significant for an anterior dislocation of the 
left shoulder and a Bankart procedure in 1970 with ". . .  
trouble with this shoulder since we have known him."

The statement of Dr. Williams was dated May 9, 1983, and was 
addressed to whom it may concern as well.  The statement 
indicated that a diagnosis of recurrent subluxation of the 
shoulder was made following an evaluation on March 23, 1983, 
at which time he underwent surgery, a Bristow procedure with 
removal of previous internal fixation screws.  Dr. Williams 
indicated that the appellant was presently in the process of 
healing the surgical incision and on a rehabilitation program 
for the shoulder.

The appellant's 21-4138 form also indicated that he was a 
regular patient at the Mountain Home-VAMC and that additional 
information could be obtained from that facility.  It is 
unclear from whom or how such records were associated, but 
the RO received some medical records from the Mountain Home-
VAMC in June 1983.  One record was a copy of the discharge 
summary of the September 1971 left shoulder (Bankart 
procedure) surgery.  The other record was the operative 
report for that surgery.  This report was not previously of 
record and it described essentially what was detailed in the 
discharge summary.  However, the operative report discussed 
in greater detail the placement of the screws:  "The screws 
were inserted in so as to pull themselves through the 
subscapularis muscle.  Check x-rays were taken which showed 
the bottom screw did not make good bony contact.  The 
position of the screw was considered to be acceptable and it 
was not removed."

On the basis of the above, the RO denied service connection 
for the claimed disabilities by rating decision in July 1983.  
Specifically, the RO denied service connection for the 
spastic colon, low back disorder, and costocondrosis on the 
basis that these conditions were not shown by the evidence of 
record.  Service connection for ventral hernias and stress 
was denied on a direct and aggravation basis because these 
conditions were not shown to have been treated or diagnosed 
in service.  Service connection for the left shoulder was 
again denied on the basis that the evidence recently 
submitted was not new and material to allow reopening of the 
previously denied claim for this condition.  The appellant 
was notified of this rating decision by letter dated July 21, 
1983.

In August 1983, the RO received additional medical records in 
the form of a statement from a Dr. G. A. Rannick, M.D., dated 
May 19, 1983, and an attending physician's statement signed 
by the aforementioned Dr. Stirman on behalf of the 
appellant's employer, a telephone company.  Dr. Rannick's 
statement was addressed to the Tennessee disability office 
and in essence, reflected this physician's opinion that the 
appellant was disabled due to his recent left shoulder 
surgery in 1983 for doing any jobs requiring lifting of heavy 
objects and climbing power lines.  Dr. Stirman's statement 
was dated April 18, 1983, and it indicated that the appellant 
was first examined by Dr. Stirman on March 2, 1983, in 
connection with a on-the-job related accident, and that in 
his opinion, the appellant was completely disabled due to the 
following:  4 hernias, fixed left shoulder, some disc 
degeneration, spastic colon, stress, and costocondrosis.

The RO reviewed the above-cited evidence in August 1983, but 
confirmed and continued its prior denial of the appellant's 
claim filed in May 1983.  He was notified of the RO's 
decision by letter dated August 23, 1983.

No appeal of the RO's decisions cited above was filed by the 
appellant, however, the record reflects that he appealed a 
decision by the RO to deny him pension benefits in October 
1983.  In connection with that claim, the appellant submitted 
another statement from Dr. Rannick dated October 17, 1983.  
Dr. Rannick's letter was again addressed to the Tennessee 
disability office and in essence, reflected his opinion that 
the appellant was permanently disabled due to problems with 
recurrent ventral hernias.  Dr. Rannick further indicated 
that while his surgical wound from what apparently was a 
recent hernia operation was healing nicely, there was a small 
defect present in the site of the abdominal wound.  Dr. 
Rannick stated that he advised the appellant that the defect 
was sufficiently small and as it represented no hazard to him 
from the standpoint of intestinal obstruction, an operation 
to correct the defect was not necessary.

In addition to the above, the appellant submitted additional 
evidence in support of his appeal on the pension claim.  A 
Form 21-4138 signed by him on January 12, 1984, disclosed 
that he had had 11 ventral hernias in the past, with the past 
four occurring since an on-the-job accident in April 1982.  
He also submitted another attending physician's statement 
from Dr. Stirman dated January 9, 1984.  Dr. Stirman 
indicated that the appellant was disabled due to ventral 
hernias and that arrangements were being made to send him to 
the Duke University Medical Center for evaluation of possible 
additional surgery.

The Board remanded the appellant's pension claim in October 
1984 to order a VA compensation and pension examination.  The 
examination was conducted in November 1984.  The appellant 
reported that he was disabled due to an accident on April 7, 
1982, and his present complaints included stomach cramps, 
abdominal pain, chest pain and shortness of breath, left 
shoulder pain and numbness in the left hand, and infected 
sores on abdominal scars.  The orthopedic portion of the 
examination denoted that he had a history of a dislocated 
left shoulder as a result of a fall in the Navy in the summer 
of 1969, with a recurrent dislocation thereafter.  In 
addition, his history was significant for the Bankart 
procedure in 1971, following of which he had subluxation and 
mechanical irritation from screws, a second operation in 1974 
under the care of Dr. McFaddin, and a third operation in 
March 1983 involving a Bristow procedure.  On examination, he 
had limited range of motion in the arm and shoulder joint and 
deltoid muscle atrophy.  The other parts of the examination 
disclosed clear lungs and breathing sounds with no rales on 
review of his respiratory system, although a spirometry 
suggested mild a restrictive airways pattern; and, the 
presence of a large epigastric scar superimposed with 
abdominal hernias on both sides (3 in all) on review of his 
digestive system, although no viscus was apparently 
associated with his hernias, and he also had a surgical scar 
of the right lower abdomen corresponding to a previous 
Meckel's diverticulectomy.  In addition, review of his 
cardiovascular system disclosed a normal sinus rhythm with 
good forcible tones and no murmurs.  On review of his nervous 
system, the examiner noted that the appellant was worried and 
anxious and that he seemed to dwell on the description of his 
symptoms.

On the basis of the above, the appellant was diagnosed with 
the following disorders which are relevant to the claim now 
under consideration by the Board: epigastric hernias; status 
post Meckel's diverticulectomy, and surgery for repair of 
epigastric hernias; partial ankylosis, left shoulder joint; 
and, mental component, possibly related to all of his 
physical aliments.

In addition to the above, the appellant underwent psychiatric 
evaluation by Dr. J. C. Neale, M.D., on June 20, 1983, the 
report of which is of record and is dated June 25, 1983.  
During his evaluation the appellant reported a history of 
rheumatic fever as a child, a "crushed" shoulder sustained 
in the Navy, and a history of getting a ventral hernia in 
April 1982.  Later in the interview, he related an account of 
an on-the-job ventral hernia injury occurring on April 7, 
1982, and corrective surgery for same in May 1982, with an 
additional hernia occurring in September 1982 after he tried 
to return to work.  Dr. Neale found the appellant to be 
extremely agitated and depressed due to his physical and 
employment problems.  His past psychiatric history was 
significant for a recent evaluation by a Dr. Savage who also 
found him to be agitated and depressed, according to the 
appellant.  Dr. Neale did not, however, find any symptoms of 
psychosis and as a result, his diagnostic impression was 
agitated depression, severe.

Also submitted with the record was a January 1985 statement 
from the appellant's pastor, who, in summary, stated that he 
was aware of the appellant's many physical problems and 
difficulties he was experiencing relative to his ability to 
work and provide for his family.

Following the Board's denial of his pension claim in April 
1985, the appellant attempted to reopen that claim in May 
1985 with the submission of a VA hospital report that 
reflected a 24-day period of inpatient hospitalization in 
February-March 1985 for somatization disorder.  He was 
admitted for complaints of "not being able to handle the 
stress" and increasing associated emotional problems.  His 
medical history was noted to be significant for multiple 
medical problems, as detailed above, to include surgery for 
his left shoulder and ventral hernias.

Upon admission, the appellant stated that his initial ventral 
hernia occurred as a result of a lifting injury while he was 
employed with the phone company in 1982.  He stated that he 
had surgical repair for his hernias in May and September 1982 
and again in March 1983, with a recurrence following each 
surgery.  Further surgery was not recommended after the third 
recurrence (the record reflects that the recommendation came 
from the staff of the Duke University Medical Center).  The 
appellant further stated that he had a familial 
predisposition to ventral hernias with occurrences in his 
brother and daughter.  He stated that he was unemployed since 
January 1983 due to the ventral hernia injury.  His physical 
complaints included chronic left shoulder pain, back pain, 
and various other pains and numbness in his extremities.  In 
addition, he reported that he was increasingly troubled by 
and had nightmares about the beating death of his 5 year old 
brother which he claimed to have witnessed when he was 4 
years old.  He also stated that he was troubled by a beating 
of an enlisted man which he claimed to have witnessed while 
he was in the Navy.  He had no prior history of psychiatric 
hospitalizations and he stated that his treatment for 
psychiatric problems was limited to the evaluations he had in 
1983 by the aforementioned Drs. Neale and Savage.

During his course of hospitalization, general medical 
consults, including chest x-ray and upper gastrointestinal 
series, revealed no abnormal physical pathology.  In 
addition, a surgical consult found no evidence of recurrent 
ventral hernias.  As a result, the medical consult found the 
appellant's multiple somatic complaints to be either of 
obscure origin or derived from previous injuries.  As noted 
above, he was discharged in March 1985 and diagnosed with 
somatization disorder, rule out atypical depression, and rule 
out psychogenic pain disorder on Axis I; and recurrent 
ventral hernias, left shoulder pain and back pain on Axis 
III.

No further action was taken by the appellant regarding his 
disability compensation claim until January 1986 when he 
filed a VA Form 21-4138 requesting entitlement to service 
connection for subluxation of the left shoulder, residuals of 
a head injury, to include vision problems, and for nerves.  
He requested consideration of his left shoulder and nerves 
claims on the basis of in-service aggravation.  The appellant 
went on to state that he was physically fit when he entered 
the Navy and to prove it, he submitted a copy of a 
certificate showing that he was a member of the recruit drill 
team while in basic training.  He stated that he could not 
have been on such a team if he had problems with his left 
shoulder.

In his statement of January 1986, the appellant provided 
additional information concerning how he got hurt while 
serving aboard the USS AMERICA.  Specifically, he 
acknowledged that he had previously stated on a consistent 
basis that he fell down a ladder, but in fact, he claimed to 
have been deliberately pushed down the ladder in one of 
several attempts on his life.  He went on to describe an 
incident that occurred aboard ship in January or February 
1969 in which he was the only witness to a beating of an 
airman by several men in a bathroom.  He stated that he was 
the sole reason the culprits were identified and prosecuted.  
He further stated that records from a "Master of Arms" 
investigation and a "Captain's Mass [sic]" trial should be 
available to corroborate his story.  The appellant then 
stated that during and after the trial proceedings, he 
received many threats on his life and that as a result he 
could not sleep for fear of someone sticking him with a 
knife.  He then related the ladder fall incident to a 
situation where he was running away from men who were 
threatening him, the fall of which caused injuries to his 
left shoulder, head and ankle.  The appellant also stated 
that he continued to live in fear of his life while he was 
patient at the Portsmouth naval medical facility and that was 
why he did not fight his unfitness discharge.  He stated that 
he remained silent about this incident until March 1985 when 
he was hospitalized at the Mountain Home-VAMC, as detailed 
above.

In support of his 1986 claim, the appellant submitted mainly 
duplicates of records previously submitted and reviewed by 
the RO and the Board, including the lay statements of Messrs. 
[redacted] and [redacted], the discharge summary from his 
February-March 1985 hospitalization at the Mountain Home-
VAMC, copies of service medical records, and a copy of Dr. 
Horner's statement of June 18, 1973.

However, the appellant submitted "new" evidence in the form 
of the report of a favorable decision from the Social 
Security Administration (SSA) dated July 9, 1985.  This 
decision was not previously reviewed by either the RO or the 
Board in connection with any claim for VA benefits.  The 
appellant was found to be disabled within the meaning of the 
SSA Act by virtue of his multiple physical and mental 
problems detailed above, specifically, severe recurrent 
ventral wall hernias, pain and weakness in the left shoulder, 
back pain, shortness of breath and a dysthymic disorder with 
somatization.

On the basis of the above, the RO denied service connection 
for the claimed disabilities by rating decision in February 
1986.  Specifically, the RO denied service connection for the 
nervous condition on the basis that it was not shown by the 
evidence of record to have been incurred or aggravated during 
service.  Service connection for left shoulder and 
head/vision injuries was again denied on the basis that the 
evidence recently submitted was not new and material to allow 
reopening of the previously denied claims for these 
conditions.  The appellant was notified of this rating 
decision by letter dated March 7, 1986.

Subsequently, the appellant perfected an appeal with regard 
to these issues, but his appeal was denied by decision of the 
Board dated May 4, 1987.  The Board concluded that an 
acquired psychiatric disorder was not incurred in or 
aggravated by service and that the evidence received since 
the Board's 1975 decision did not provide a new factual basis 
for a grant of service connection for the left shoulder and 
head/vision disorders.

B.  History Since Filing of Present Claim and Appeal

The claim on appeal was initiated by the appellant's letter 
to a United States Senator, received by the RO in February 
1991.  He again claimed entitlement to service connection for 
a left shoulder disorder and in support of his claim he 
submitted VA in/outpatient treatment reports from the 
Mountain Home-VAMC dated from 1971 to 1989 and the statement 
of Dr. J. M. Chandler, M.D., dated February 5, 1991.

Dr. Chandler's statement indicated that the appellant was 
examined on January 7, 1991, at which time he was found to 
have pain in the left shoulder with objective manifestations 
of crepitance with range of motion with pain radiating into 
the shoulder, the anterior chest and with discomfort along 
the medial scapular margin.  Dr. Chandler further stated that 
x-rays previously taken in June 1988 showed a biceps tendon 
transfer through the head with loosening of internal 
fixation, flattening of the humeral head, and osteophyte 
formation consistent with posttraumatic arthritis.

The VA medical records dated from 1971 to 1989 can be divided 
into a number of categories for the sake of clarity: 
lab/medication chart reports generated in connection with the 
appellant's February-March 1985 hospitalization at Mountain 
Home-VAMC; duplicates of his 1971 VA hospitalization for left 
shoulder surgery; x-ray/upper gastrointestinal series reports 
dated from 1980 to 1989, which included an x-ray taken in 
February 1980 of the left shoulder that showed two metallic 
screws in the inferior aspect of the glenoid fossa with no 
evidence of recent injury, dislocation or soft tissue 
calcifications; nursing/consultation notes generated in 
connection with the February-March 1985 hospitalization at 
Mountain Home; outpatient reports dated from 1984 to 1989 
showing treatment mainly for general complaints of pain in 
multiple body areas; and, discharge summary, nursing and 
medical consultation reports for the appellant's September 
1984 hospitalization at Mountain Home for duodenitis.

The September 1984 discharge summary reflects that the 
appellant was admitted with complaints of a ventral hernia 
that had been present for the past two-and-a-half years.  He 
related his history of the three hernia operations in the 
past with a recurrence following each.  It also was noted 
that he had associated epigastric pain and a diagnosis of 
agitated depression.  Routine laboratory data on admission 
was unremarkable; chest x-ray showed some chronic obstructive 
pulmonary disease, but otherwise, cardiac size was normal and 
there were no signs of active pulmonary disease.  His 
electrocardiogram was normal as well.

During his hospitalization, he was evaluated for his gastric 
complaints, however, diagnostic studies (sigmoidoscopy, upper 
gastrointestinal series, and gastroscopy) were remarkable 
only for spastic pylorus and diffuse duodenitis without 
active ulcers seen by esophagogastroduodenoscopy.  He also 
was evaluated for his psychological complaints, but testing 
results were still pending when he was discharged after seven 
days of hospitalization.  It was noted, however, that the 
psychiatric examiner found him "ok" for discharge.  A 
discussion of his ventral hernia was noted in this report as 
well, to which the medical team concluded that he did not 
need further surgery given that his complaints were felt to 
be secondary to his duodenitis.

With respect to the above, the Board notes that psychology 
consultation reports associated with his February-March 1985 
hospitalization included his account of the beating incident 
aboard the USS AMERICA and the threats he endured from the 
crewmen who did not want him to testify against the 
assailants.  This report noted that he was afraid to sleep 
and that he was struck in the back while going down a ladder 
causing him to lung forward and strike his head, neck and 
shoulder.

On the basis of the above, the RO denied service connection 
for the claimed disability involving the left shoulder by 
confirmed rating decision in March 1991.  The appellant was 
notified of this rating decision by letter dated March 8, 
1991.

In September 1991, the appellant filed a notice of 
disagreement with regard to the RO's March 1991 decision to 
deny service connection for the left shoulder.  He also 
requested consideration of other claims, specifically, 
entitlement to service connection for residuals of a head 
injury with eye disorder, hearing loss and tinnitus (caused 
by working on a flight deck in the Navy), PTSD, residuals of 
rheumatic fever, and, two additional claims that the Board 
interprets as seeking entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a left arm, 
hand and shoulder disability and for recurrent ventral 
hernias.

Arguments of the appellant reflect that his section 1151 
claim for the ventral hernias stems from his belief that but 
for the mistakes made by the VA physician who performed the 
1971 Bankart procedure, he would not have had recurrent 
ventral hernias due to lifting strain injuries sustained 
while he was employed at a telephone company.

At the time of the filing of his notice of disagreement in 
September 1991, the appellant submitted additional medical 
records, including duplicates of VA in/outpatient reports 
previously submitted and considered by the RO and the Board.  
Medical records not previously reviewed included a letter 
from Dr. Stirman dated June 8, 1987, that was addressed to an 
attorney.  Dr. Stirman stated that he had known the appellant 
since 1979 and was aware of his medical problems from that 
point in time.  He stated, however, that the period in 
question was from June 1984 to the present and that during 
this period, he saw the appellant nine times.  Treatment 
provided by Dr. Stirman consisted of the following: suture 
repair on his foot in June 1984, at which time he noted that 
the appellant was having problems with depression; next seen 
in March 1986 when the appellant relayed his problems dealing 
with VA and subsequent placement on Elavil and biofeedback, 
and Dr. Stirman treated him for pain associated with his 
ventral wall hernia and depression; next seen in January 1987 
for complaints associated with a new ventral hernia and pain 
in his left arm and shoulder, and Dr. Stirman found that he 
still had multiple ventral wall defects, depression and back 
pain.  Dr. Stirman stated in his letter that he had not seen 
the appellant since January 1987.

The new medical records also included a report dated in 1975 
from a Dr. H. H. Bockian, M.D., which noted that the 
appellant was diagnosed with acute schizophrenic reaction 
with passive and pseudoneurotic features.  In his report, 
Dr. Bockian indicated that the appellant presented with 
complaints of severe chest pain accompanied by perioral 
paresthesia, jerking and drawing of the arm and leg muscles 
and the feeling that he was smothering.  The appellant also 
stated that he thought he was flying.  The report noted that 
the appellant had been in a car accident at some time in the 
past.  The appellant's wife reported that she observed 
paranoid delusions in him since August 1975.  The appellant 
told Dr. Bockian that he had been drugged and apparently sent 
to the hospital for a purpose and that he might tell it "to 
the Federals."  The fact that he was veteran of the United 
States Navy was noted as well.  On mental status examination, 
he was oriented but quite paranoid.  He was placed on 
Mellaril and Tabs and Dr. Bockian recommended that he be 
followed in the Bristol Regional Mental Health Center.

The other new medical evidence consisted of the psychology 
consultation report prepared in connection with his September 
1984 hospitalization at the Mountain Home-VAMC.  The 
appellant complained that he was nervous due to all the hurt 
he had suffered for so long and by the fact that he lost his 
career and could not get better despite following his 
doctors' advice and instructions.  He further reported that 
his childhood was very traumatic as demonstrated by his 
parent's marriage break-up, the witnessing of the beating 
death of his brother, and his frequent illnesses.  He stated 
that he was homebound for two years due to rheumatic fever.  
Objectively, the VA clinical psychologist noted that he was 
somewhat obsessive over his physical illness and financial 
troubles.  His affect was labile with easily stimulated 
anxiety symptoms such as sweating and flushing.  His 
psychological profile indicated prominent somatization in a 
person who was rather anxious and felt flawed.  On the basis 
of these findings, the psychologist diagnosed chronic anxiety 
disorder.

The RO received additional records submitted by the appellant 
in February 1991.  These records consisted of duplicates of 
his service medical records, including USS AMERICA sick bay 
reports showing treatment for chest pains and pains from a 
dislocated left shoulder in October 1968, at which time it 
was noted that he was quite hyperactive and nervous; 
treatment for pain in his left side in April 1969, at which 
time it was noted that he had a history of mid to upper 
quadrant pain for the past four months for which a diagnosis 
of rule out adhesions was made; a left ankle sprain in July 
1969 after the appellant fell in a hole, treatment for pain 
in his left shoulder in October 1969, at which time he 
reported a history of injuring his left shoulder two weeks 
ago; and, from the hospital reports associated with his 
November 1969 hospitalization at the Portsmouth naval medical 
facility, a reference to a finding that he had an atypical 
systolic heart murmur after exercise.  The diagnoses reported 
on the basis of his inpatient physical examination included 
recurrent subluxation, left shoulder; rheumatic fever by 
history; Meckel's diverticula by history; atypical systolic 
murmur secondary to his history of rheumatic fever.

As mentioned above, the procedural history of this case 
reflects that the appellant's service medical records were 
previously reviewed by the RO and the Board in prior final 
decisions.  Specifically, it is clear from review of the 
Board's February 14, 1975 decision that all of these records 
were in the claims file at the time the Board rendered that 
decision.  However, it appears that the service medical 
records were misfiled and/or misplaced in the voluminous 
three-volumes claims file during the course of multiple 
appellate-level reviews of claims filed by the appellant for 
VA pension and compensation benefits.  In any event, it is 
not shown that any of his service medical records were newly 
obtained and made part of the record in connection with the 
claim on appeal.  Hence, all of his available service medical 
records are duplicates of records previously considered by 
the RO and the Board.  While summaries of these records have 
been described in this decision at intervals out of 
convenience due to the fact that they were evidently 
misfiled/misplaced, the Board emphasizes that all of these 
records are duplicates for purposes of this appeal.

In addition to the above, the appellant's submission of 
records received by the RO in February 1991 included copies 
of the appellant's Navy personnel records, including a DD 
Form 1289 that showed he was ordered to bed rest to elevate 
his foot while he was at the Naval Dispensary in Norfolk, 
Virginia in October 1969; a copy of the letter his parent-
guardian wrote in November 1969; copies of records associated 
with his appeal to the Navy's Central Physical Evaluation 
Board; copies of the lay statements authored by Messrs. 
[redacted] and [redacted]; a copy of his "Report of Medical 
History" prepared in connection with his enlistment in the 
Navy in May 1968 (noted a history of his brother being 
"killed" at age 5); and, a copy of the statement Dr. Horner 
wrote on June 18, 1973.

In connection with the development of the appellant's section 
1151 claims, the RO sent the Mountain Home-VAMC a letter in 
September 1991 requesting that it furnish a full report of 
the facts and circumstances surrounding the alleged injury 
related to the appellant's 1971 surgery at that facility.  In 
October 1991, the Medical Center Director of the Mountain 
Home facility wrote back to the RO at which time the Director 
stated "[the appellant's] medical record has been examined 
and no record of the alleged injury can be found."  
Submitted with the letter were copies of all of his medical, 
surgical, hospital clinical records and nurses notes 
possessed by the Mountain Home-VAMC.

The appellant perfected his appeal as to the direct-service 
connection left shoulder claim by the filing of a VA Form 9 
substantive appeal in October 1991.  He again reiterated many 
of the same arguments previously raised and submitted, but he 
added that although the dislocating problems he had with his 
left shoulder may have been developing prior to service, he 
pointed to two specific injuries sustained in service which 
he believed supported an award of service connection on 
either a direct or aggravation basis.  One injury was his 
fall on the flight deck where he sustained a left ankle 
sprain in July 1969.  He claimed that he injured his left 
shoulder as well in connection with that fall.  The other 
injury was his account of the fall down a ladder shaft.

In December 1991, the RO received additional evidence in 
support of the appellant's claims.  Specifically, the 
evidence included a "Statement in Support of Claim," VA 
Form 21-4138, signed by the appellant on November 11, 1991.  
As noted above, the appellant clarified that his section 1151 
claim for the ventral hernias was not based directly on VA 
treatment or hospitalization, but on the theory that as a 
result of the alleged improper surgery and neglect of long 
term care related to the 1971 left shoulder surgery he 
developed the hernias while attempting to lift a crate at 
work.  Due to the weakness in his left shoulder allegedly 
caused by the 1971 Bankart procedure performed by VA, he 
essentially argued that the hernias would not have occurred 
if his shoulder was fixed correctly by VA.

Regarding the Bankart surgery, the appellant argued in his 
Form 21-4138 that the procedure did not call for the use of 
screws, but instead, sutures and barbed staples.  He then 
added that if screws were used, the accepted practice was to 
remove the screws upon completion of their original function.  
In support of his arguments, the appellant submitted copies 
of medical texts and studies pertaining to surgical 
procedures used to correct shoulder instability, to include 
the Bankart and the Bristow procedures.  In addition, the 
appellant submitted copies of the operative reports from his 
1973 shoulder scar excision surgery performed by Dr. McFaddin 
and from his March 1983 shoulder surgery performed at the 
Johnson City Medical Center Hospital by Dr. H. J. Williams, 
M.D.

The March 1983 surgery involved a Bristow procedure and the 
operative report noted that one of the screws from the 1971 
surgery which was anchored to the bone had backed out 
slightly enough so that the margin of the screw in its intra-
articular location was encroaching on the head as it tended 
to glide over the rim.  It was further noted that the other 
screw was loose within the soft tissue and that screw was 
removed first.  Also, it was noted that this screw seemed to 
be an obstructing force.  In addition, the report went on to 
note that one of the screws was protruding posteriorly and it 
was a source of irritation and crepitation in the posterior 
part of the joint.  After both screws were removed, 
Dr. Williams placed the shoulder through a full range of 
motion and felt that there was some anterior tendency for the 
shoulder to sublux.  At that point, Dr. Williams performed 
the Bristow procedure and noted that there were no 
complications.

Additional development undertaken by the RO to process the 
appellant's section 1151 claims included referring the case 
to a VA examiner in January 1992 for an opinion request.  An 
x-ray examination of the appellant's left shoulder conducted 
on February 6, 1992, in conjunction with the opinion request 
noted an orthopedic screw through the neck of the glenoid 
fossa and there was also seen some spurring in the vicinity 
of the screw from the inferior lip which was viewed as likely 
degenerative in nature.  The joint space, however, appeared 
preserved except for some narrowing on its inferior margin.  
The examiner also noted some minimal sclerosis in the area, 
which would be compatible with some degenerative changes.  
Based on this x-ray report and a review of the evidence in 
the claims file, the examiner proffered the following medical 
opinion:

This man had an injury while in Navy 1970 
and suffered head injury and injury to 
(L) shoulder.  He was transferred to 
Naval Hospital in Portsmouth VA.  
However, he was given medical discharge 
and was referred to VA.

In 1971 in Mountain Home hospital, 
Johnson City, TN he had Bankart repair 
for recurrent dislocation of the 
shoulder.  It is evident that the surgery 
was unsuccessful - the dislocation 
recurred.  Since then he had has 2 
further surgical procedures on the 
shoulder.  However, the recurrent 
dislocation has not been cured.

1.  The surgery in 1971 was appropriate.

2.  The surgery in 1971 was unsuccessful.
In March 1992, the appellant was informed by letter that the 
adjudication of his section 1151 claims were being deferred 
pending resolution of an appeal of a recent decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) that invalidated the regulations used to decide such 
claims.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd sub nom., Brown v. Gardner, 115 S.Ct. 552 
(1994).

On October 28, 1992, the appellant testified before the 
undersigned Member of the Board at a hearing held in 
Washington, DC.  With respect to his left shoulder, the 
appellant testified that he performed strenuous manual labor 
working on his father's farm prior to service as well as in 
working at a bomb fin making plant for the Navy for about 
four months prior to his enlistment in the Navy in October 
1968.  He again related the history of breaking his collar 
bone in 1964 and he stated that he had no dislocation of his 
left shoulder prior to service.  He went on to testify that 
he started having problems with his left shoulder and with 
chest pain during basic training.  He stated that he saw a 
military physician for his complaints at which time he 
reported his history of having rheumatic fever during his 
childhood.  With regard to the left shoulder, he told the 
doctor that he first hurt his shoulder two or three years 
before service and he reported popping-out symptoms.  The 
appellant testified that at that time he relayed his medical 
history by mistake by associating his collar bone fracture 
injury with his shoulder problems.

Next, he testified that his first injury in service was his 
fall down the ladder shaft where he struck his head and left 
shoulder.  He stated that blood was running down his face as 
he stumbled through a chow line in the mess hall.  At that 
point, he collapsed and some guys put him in a wire basket 
and took him to the sick bay.  His left shoulder was hurting 
as well and it turned blue, but he stated that the medical 
records only showed that they sutured his head gash wound.  
The appellant then stated that from the day of his injury, 
the left shoulder continued to pop out of joint and cause 
severe pain.  His next injury occurred in 1969 as well when 
he dived out of the way of a jet and fell into a hole on the 
flight deck.  The appellant stated that he busted his ankle 
as result, but he also claimed to have re-injured his left 
shoulder in the fall.  However, the left shoulder problems 
were again not recorded on treatment reports according to the 
appellant.  Thereafter, he continued to have problems with 
the left shoulder and as a result, he was sent to the 
Portsmouth facility for further evaluation.  At that 
facility, the appellant testified that he also had chest 
pains and was very nervous.  At Portsmouth, the appellant 
stated that the doctors recommended that he give his shoulder 
a year or so to get better and so no surgery was performed.

However, following service, the appellant stated that he 
sought treatment with the VA because the shoulder was 
continuing to give him problems.  He stated that the VA 
performed surgery in 1971 and although it seemed ok for a 
while, the shoulder started popping out of place again and he 
could no longer work.  He later testified that all during 
this time, he was suffering from chest pains as well.  And 
soon thereafter, he stated that he developed an infection in 
his lungs, lost 80 pounds in six weeks, and began suffering 
from depression and schizophrenia manifested by hearing 
voices.  In essence, the appellant testified that he got 
sicker and sicker as time went by and that his mental state 
deteriorated with his increasing physical disablement.

He further testified that in 1982 he had an on-the-job injury 
attempting to move a crate that resulted in another 
dislocation of his left shoulder with numbing down into his 
arm.  He also testified that he suffered from depression and 
schizophrenia throughout the 1970s and from flashbacks of his 
flight deck injury and the fall down the ladder hatch.  He 
added that he needed to be service connected because he 
needed health care through the VA system and the extra money 
to supplement his Social Security benefits in order to 
support his wife and children.

Later in his testimony, the appellant described a number of 
stressor incidents that he believed were causing PTSD.  He 
stated that he witnessed seeing a man "injected" into a 
radar dome on the carrier, apparently killing him, but he did 
not know his name and he provided no additional details.  The 
other incident involved the beating of another sailor by five 
men.  He stated that he jumped into the middle of this fight 
and broke it up.  Afterwards, the assailants were sent to the 
brig and a captain's mast trial took place in which he was 
the key witness for the prosecution.  As a result, he endured 
many threats on his life during and after the trial.  The 
appellant stated that the whole incident finally came back to 
him in 1985 when he was hospitalized for his psychiatric 
problems at the Mountain Home-VAMC.

Next, the appellant testified at his October 1992 hearing 
that he continued to have vision problems, specifically, 
blurring of words when he tried to read, due to the head 
injury in service.  He also stated that he had headaches all 
the time.  He then stated that he was still using the same 
pair of eyeglasses that the Navy gave him in December 1969 at 
the Portsmouth facility because he could not afford a new 
pair.  With respect to hearing loss and tinnitus, the 
appellant testified that he started having problems with 
these conditions in service as a result of working in close 
proximity to jets taking off and landing on the carrier.

In November 1992, the appellant submitted additional evidence 
to the Board in the form an August 1990 audiogram conducted 
by the Ear, Nose, and Throat Clinic of Bristol.  His chief 
complaint was tinnitus (described as birds singing, worse at 
night) and hearing loss.  The audiologist's physical 
examination was described as within normal limits.  The 
results of the audiogram were deemed to be consistent with 
noise-induced bilateral hearing loss.  His medical history 
was recorded as significant for flight deck duties aboard a 
carrier and exposure to jet aircraft noise.  The audiogram 
report showed hearing thresholds of 45 to 60 decibels range 
at 4000 H for each ear, but his speech discrimination scores 
were 100 percent for each ear.

In May 1993, the Board remanded the appellant's case for 
additional development.  The requested development was fully 
accomplished by the RO and will be detailed below in the 
order the evidence was received.

In June 1993, the RO received copies of additional VA 
outpatient reports from the Mountain Home-VAMC dated through 
June 1993.  These reports consisted almost entirely of 
duplicates of records previously considered by the RO and the 
Board.  However, the reports that were "new" disclosed that 
following an outpatient visit in 1989, the appellant was next 
seen at the Mountain Home facility on June 1, 1993, for 
complaints of intermittent, midsternal chest pain, present 
for the past several years but becoming worse.  He was 
diagnosed with anxiety disorder in light of an EKG that was 
normal during his episodes of pain.

In July 1993, the RO received a VA Form 21-4138 signed by the 
appellant on July 3, 1993.  The appellant responded to a 
development inquiry initiated at the Board's request for more 
information concerning his 1973 car accident and his 1975 
work injury.  Regarding the latter, he stated that in the 
fall of 1975, he was sitting on a workbench when he leaned 
back against his chair to grab a circuit card at which point 
his left shoulder separated.  He experienced intense pain as 
a result, and was taken to a hospital.  He further stated 
that he was thereupon referred to an orthopedic doctor (Dr. 
Williams) for evaluation.  He added that he had a short 
period of dizziness/partial unconsciousness as a result of 
the fall, but no significant head injury.  With regard to the 
1973 car accident, he stated that the Bristol, TN, police 
department had no records concerning the accident as they 
only kept records going back three years.  He filled out a 
"Report of Accidental Injury" in which he stated that he 
sustained pulled muscles in the lower back.  In response to 
another development inquiry, his Form 21-4138 of July 1993 
indicated that the psychiatric examination report of Dr. 
Bockian was already in the claims file.

In August 1993, the RO received evidence obtained as a result 
of development inquiries sent to the SSA, the Bristol, TN, 
police department, the Bristol Memorial Hospital, and from 
Drs. Hensen, Williams, Hester and McFaddin.

The response received from Dr. Hensen regarding any medical 
records dating from the 1980s consisted of a single-page, 
handwritten statement signed by Dr. Hensen on August 6, 1993.  
Dr. Hensen simply noted that the appellant had the following 
problems: ventral hernia; chronic back pain/severe 
degenerative joint disease; screw fixation, left shoulder, 
with degenerative joint disease, left shoulder, and shoulder 
subluxation and biceps tendon transfer; diabetes mellitus; 
and, hypertension.

The reply from Dr. Williams consisted of office visit 
treatment summary reports dating from 1977 to 1992.  Office 
visit reports dated September 1977, indicated that the 
appellant had been involved in an accident at work in August 
1977, at which time he sustained a back injury.  His history 
at that time was noted to be significant for a prior back 
injury sustained in a July 1973 car accident, whereupon he 
went back to work after several months and hurt his upper 
back, developing pleurisy and pericarditis in the process.  
These conditions apparently went away, although the source of 
the infectious process was unknown.  Examination in September 
1977 disclosed that the appellant had muscle spasm and 
limited range of motion in his back.  Additional office 
visits through the end of September 1977 for heat treatment 
were provided.  The appellant was next seen by Dr. Williams 
in March 1983 in connection with the above-detailed Bristow 
procedure for his left shoulder.  Office visit reports dating 
through July 1983 indicated that his left shoulder was doing 
well postoperatively.  Reports dated in 1984 and 1987 
indicated that he was seen for rechecks of his left shoulder 
and back conditions.  The appellant did not see Dr. Williams 
again until June 1992 when he came in complaining of low back 
pain with radicular symptoms into his right leg.  He was seen 
on three occasions in June 1992 for these complaints, during 
which times Dr. Williams noted that the appellant was 
extremely depressed over the general state of his health.

Medical records received from the aforementioned Dr. Hester 
consisted of two orthopedic consultations for his low back 
condition, the first being in August 1974 following the July 
1973 car accident, and the second in June 1992.  The report 
dated in June 1992 indicated that he had a history of ventral 
hernia repair x3, a history of three operations for his left 
shoulder, an operation for removal of a Meckel's 
diverticulum.  In a section labeled "SERIOUS ACCIDENTS," it 
was noted that the appellant had a fall in the Navy in 1969 
in which he injured his left shoulder, neck and head.  It 
also was noted that he had a car accident in 1972 and an on-
the-job accident in 1982 in which he pulled his shoulder and 
hernia and hurt his back.  Dr. Hester's report goes on to 
diagnose severe degenerative joint disease of the back with 
radicular symptoms.  Lastly, Dr. Hester's records reflect 
that he saw the appellant on August 2, 1993, at which time he 
noted only that he referred him to a VA hospital.
The medical records received from Dr. McFaddin's office - 
Bristol Orthopedic Association, P.C., were dated from 1985 to 
1993 and reflect treatment by the aforementioned Dr. 
Chandler.  When seen in September 1985, the appellant's chief 
complaint was a backache related to several injuries and 
accidents in the past, including the 1973 car accident.  In 
the section for previous medical illnesses, Dr. Chandler 
noted that the appellant had an acute history of rheumatic 
fever in 1958 with involvement of the heart, Meckel's 
diverticulitis, and pericarditis in 1976 following strep 
throat and pleurisy, and a chronic history of rheumatic heart 
disease.  Previous injuries were noted to include injuries to 
his left shoulder and head following a fall aboard an 
aircraft carrier.  His report also stated that the appellant 
had recurrent hernia and injuries to his left shoulder and 
back while working at the telephone company.  The diagnostic 
impression was mechanical pain secondary to spondylosis, 
lumbar spine.  The reports of Dr. Chandler reflect additional 
treatment between 1988 and 1993 for multiple musculoskeletal 
pain complaints, including in his left shoulder.

The response from the Bristol police department corroborated 
the appellant's account reported in July 1993 to the extent 
that the department confirmed that it did not keep accident 
reports longer than three years.

Records received from the Bristol Memorial Hospital consisted 
of the discharge summary from the appellant's October 1975 
hospitalization for resolving pleural pericarditis, weight 
loss of unknown etiology and chronic fatigue.  The report 
reflects that he was admitted with complaints of chest pain 
of approximately two to three week's duration.  His illness 
was apparently brought about by an onset of flu symptoms in 
September 1975.  His medical history was noted to be 
significant for a stomach tumor at age 7 or 8 and lung 
collapse in 1958.  It also was noted by history that he had a 
pin in his left shoulder with dislocation occurring twice 
while he was in the military.  On examination, he complained 
of occasional blurred vision and occasional headache.  
Evaluation of his heart revealed normal sinus rhythm with a 
grade I or II systolic murmur and questionable early 
diastolic rumble and opening snap.  The balance of his 
physical examination disclosed no abnormal findings.  During 
his stay, further evaluations included an x-ray of the left 
shoulder which showed metallic screws in the inferior portion 
of the left shoulder with no other abnormalities.  In 
addition, he was seen by the aforementioned Dr. Bockian for 
psychiatric evaluation during this period of hospitalization, 
the report of which is detailed above.  Final diagnoses at 
discharge were pleurisy; pericarditis; streptococcal 
pharyngitis; chronic fatigue; and, acute schizophrenic 
reaction with paranoid and pseudoneurotic features.

The medical records received from the SSA disclosed that the 
appellant incurred disability within the meaning of the SSA 
Act in May 1982 for ventral wall hernias and for dysthymic 
disorder.  Most of the records consisted of duplicates of VA 
and private medical records previously considered by the RO 
and the Board; however, the records submitted included 
physical and mental examinations conducted in 1987 and 1988 
for purposes of his claim for disability benefits through the 
SSA.  A physical examination by a Dr. K. W. Konrad, Ph.D., 
M.D., conducted in December 1987 resulted in diagnoses of 
post traumatic degenerative changes, left shoulder, with 
limited range of motion and sensory and motor deficits of 
left arm and hand; and, degenerative disc disease at L5-S1.  
Of note is that Dr. Konrad's examination found that the 
appellant had good hearing acuity for fairly loud 
conversational speech at a distance of six feet and no 
abnormal findings on examination of his heart.  The SSA's 
mental examination was conducted in January 1988 by a Dr. W. 
A. Wiley, M.D.  Dr. Wiley's report is significant for 
diagnoses of dysthymic disorder; mixed personality disorder 
with dependent and paranoid features; and rule out 
schizophrenia, undifferentiated type.  Of note is that the 
appellant's medical history reported to Dr. Wiley was 
significant chronologically only for a history of "rather 
vague" and brief auditory hallucinations in 1976.

The RO received additional outpatient reports from the 
Mountain Home-VAMC in December 1993.  These reports were 
dated in November-December 1993 and consisted of an EKG study 
conducted in November 1993 that disclosed a normal sinus 
rhythm and normal EKG, and an upper gastrointestinal 
consultation in December 1993 for the appellant's complaints 
of heartburn.  An ultrasound study conducted on December 16th 
showed a submucosal lesion in his esophagus.

In addition to the above-cited evidentiary development, the 
RO was instructed by the Board's remand of May 1993 to have 
the appellant examined for compensation purposes.

In November and December 1993, the appellant underwent 
extensive medical examination by the VA for the claimed 
disabilities, to include examinations for the ears/hearing 
loss, diseases of the arteries/veins, diseases of the heart, 
hypertension, mental disorders, PTSD, alimentary appendages, 
and the stomach.  A joints examination was referred to a fee-
basis examiner, the details of which will be set forth below 
in this decision.

The VA audio examination was conducted on November 8, 1993.  
The appellant reported a history of hearing difficulty and 
constant, bilateral tinnitus since 1969.  He gave a history 
of noise exposure from jet aircraft, explosions and 
occasional firearms target practice while serving in the 
Navy.  Puretone frequency thresholds averaged 18 decibels for 
the right ear, 34 decibels for the left ear.  The frequencies 
for the right ear for the 500, 1000, 2000, 3000 and 4000 H 
range were, respectively, 5, 0, 5, 35, and 30.  The left ear 
frequencies in the same H sequence were 5, 5, 20, 55, and 55.  
His speech recognition scores were 96 percent for the right 
ear and 92 percent for the left ear.  Regarding tinnitus, the 
audiologist simply referred to the appellant's reported 
medical history.  Based on these findings, the audiologist 
concluded that no additional medical follow-up was required.  
A summary of the test results were therefore as follows:

Hearing is within normal limits for 250 
through 2,000 hz [H] and again at 8,000 
hz bilaterally.  For the frequencies of 
3,000 through 6,000 hz there is a 
bilateral sensorineural hearing loss 
which is mild in the right ear and 
moderate in the left ear.  Word 
recognition is good bilaterally.  Both 
tympanograms are within normal limits.

The VA arteries/veins examination also was conducted on 
November 8, 1993.  To the extent that the results of this 
examination are germane to the issues on appeal, the Board 
notes that the appellant reported a history of rheumatic 
fever at age 7 and a history of episodic chest pain during 
service, specifically, between May 1968 and December 1969, at 
which time the cause was undetermined, and with a 
continuation of his symptoms through 1993.  On examination of 
his cardiac system, however, there was no evidence of murmur, 
gallops, rubs, or heart clicks.  In addition, Valsalva 
maneuver was negative for worsening of murmur or bringing on 
murmur.  On the basis of these findings, the examiner's 
diagnostic impressions included a history of rheumatic fever 
and a history of tachycardia.  He recommended that the 
appellant undergo a Adenosine Thallium stress test to rule 
out any evidence of reversible ischemia and a 2-D 
Echocardiogram to rule out any evidence of prolapse or any 
evidence of murmurs and to rule out any evidence of valvular 
damage due to the appellant's history of rheumatic fever.

The aforementioned VA diseases of the heart and hypertension 
examinations were conducted on the same day as the 
arteries/veins examination by the same specialist.  The 
reports of these examinations were identical in all respects 
except for an addendum report attached to the heart 
examination which read as follows, in pertinent part:

Adenosine thallium stress test was 
normal.  2-D echocardiogram showed no 
evidence of valvular abnormalities and no 
evidence of mitral valve prolapse.  He 
had a normal left ventricular function 
except for left ventricular hypertrophy, 
which was consistent with his 
hypertension.  . . . .   His chest X-ray 
was normal.

The VA mental disorders and PTSD examinations also were 
conducted by the same specialist on November 9, 1993.  On the 
mental disorders examination, the appellant reported a pre-
service history of seeing "some traumatic events" when he 
was a child.  Regarding his military service, he reported 
feeling very bad and guilty about not going to Vietnam due to 
his unexpected hospitalization in 1969 and subsequent 
unfitness discharge for the left shoulder problem.  He added 
that he did not receive any psychiatric care prior to or 
during his military service.  Following service, he reported 
a history of not working since 1982 due to physical problems.  
Later during the examination, the appellant stated that he 
starting noticing that he was depressed in 1973, and that in 
1974, he suffered a six-week period in which he lost weight, 
started hearing voices and became paranoid, which resulted in 
his hospitalization at the Bristol Regional Medical Center 
for a heart attack.  At that time, he stated that he was 
diagnosed with a schizophrenic reaction attributed to his 
physical illness.  He stated that he had one episode of 
paranoia after the 1974 hospitalization.  In addition, the 
appellant relayed a history of nightmares and poor sleep due 
to his account of the beating incident in the Navy.  He 
reported that he witnessed the beating of a fellow serviceman 
and was injured trying to rescue him from the assailants to 
the extent that he was "bleeding badly."  He added that he 
was later chased by someone on the ship who did not want him 
to testify against the assailants and as a result, he fell 
down a flight of stairs and hurt his left shoulder.  In the 
years after service, the appellant described a gradual 
deterioration in his mental state due to the aforementioned 
in-service stressors.  He added that he did not mention the 
beating incident during his 1985 hospitalization because he 
was afraid to talk about it.

Parenthetically, the Board notes that the appellant in fact 
mentioned the beating incident for the first time during his 
1985 hospitalization for somatization disorder. 

On mental status examination, the appellant was somewhat 
restless and his affect ranged from depressed mood, crying, 
to somewhat angry, and at other times to a kind of 
mellowness.  The balance of the examination was negative for 
any abnormalities.  Additional information provided by the 
examiner included the following:

He does give a history of chronic 
depression going back to 1973.  He has a 
chronic pain problem and also gives a 
history of nightmares about [an] incident 
which happened while he was in the Navy.  
He was not exposed to any combat trauma 
as per history.  He was not in any 
dangerous situations where his life was 
in danger, except he was attacked by one 
person because this person did not want 
him to testify for this incident.

On the basis of the above, the interviewing examiner (Dr. 
Shah) diagnosed major depression, recurrent type, and stated 
the appellant might benefit from a Minnesota Multiphasic 
Personality Inventory to establish a personality profile as 
well as any other major psychiatric disorder.  However, the 
final Axis I diagnosis entered on the mental disorders 
examination by the listed provider (Dr. Matthew) was anxiety 
disorder, not otherwise specified, chronic, moderate degree, 
dysthymia, chronic, moderate degree, and somatoform pain 
disorder (provisional).  Further, no additional psychological 
testing was deemed necessary by Dr. Matthew.

The PTSD examination of November 9, 1993, also was conducted 
by Dr. Matthew.  The report of the examination indicated that 
the evidence in the claims file was reviewed in connection 
with the examination by a board of two psychiatrists.  The 
appellant's reported medical history, accounts of in-service 
stressors and results of mental status examination were 
essentially identical to those reported on the aforementioned 
mental disorders examination.  Dr. Matthew concluded that the 
appellant suffered from anxiety symptoms as well as 
depressive symptoms, but that it was very difficult to 
pinpoint with an exact diagnosis due to the brevity of the 
examination format and limited amount of time to review the 
extensive claims file.  Accordingly, Dr. Matthew ordered a 
period of inpatient hospitalization for observation and 
evaluation (O & E) to develop a complete diagnosis, the 
details of which will be set forth below in this decision.

The VA alimentary appendages examination was conducted next, 
on November 17, 1993.  The appellant's chief complaint was 
intermittent upper abdominal pain as well as a history of 
indigestion and heartburn for a long time.  He related his 
history of on again-off again abdominal pain to the surgery 
he had in 1957 for Meckel's diverticulum, at which time he 
was told that his pain was due to post-operative adhesions.  
He stated that his symptoms were mild and intermittent, but 
that he had a recurrence of his pain during his military 
service, which he attributed to the adhesions.  Following 
service, he reported a history of abdominal surgeries since 
1982 for ventral hernias.  At present, he described ongoing 
upper abdominal pain with recurrences of his ventral hernia 
and swelling with physical exertions.  On examination, the 
appellant had multiple, well healed scars from previous 
surgery in the upper as well as lower abdominal area with 
evidence of ventral hernia when he tried to sit up.  When 
this occurred, there was evidence of prolapsing and 
increasing size of the hernia and with soreness with prolapse 
of the hernia by manual reduction.  There was no evidence of 
hepatosplenomegaly and the appellant had normal bowel sounds 
and no evidence of ascites.  In addition, there was no 
evidence of edema or clubbing in the extremities.  Based on 
these findings, the examiner diagnosed upper abdominal pain, 
intermittent, at times getting worse with his history as 
detailed above.  In addition, the examiner commented that his 
pain could be related to his ventral hernia.  It was 
recommended that the appellant undergo further diagnostic 
testing to evaluate his upper abdominal pain and symptoms of 
reflux disease.

On November 23, 1993, the appellant was seen by Dr. C. J. 
Johnson, M.D., of the Watauga Orthopaedics firm in Johnson 
City, TN, for a fee-basis orthopedic examination.  At that 
time he gave a history of having been injured in the spring 
of 1969 when he was attacked by a couple of men and thrown 
down a ladder shaft head first landing on his head and 
against his left shoulder.  He had a head laceration sutured 
and spent some time in the sick bay.  Subsequently, he 
returned to duty and sustained another injury in the summer 
of 1969 when he fell into a control hatch trying to avoid a 
jet and injured his left ankle and shoulder.  He reported 
that he was hospitalized for a couple of months following 
this incident.  In the years after service, he reported a 
history of multiple surgeries for his left shoulder - the 
1971 Bankart procedure, the surgery by a private physician in 
1973 for excision of scar tissue, and the 1983 Bristow 
procedure.  On examination, Dr. Johnson found sensitivity in 
the left shoulder anteriorly and posteriorly.  In addition, 
the appellant complained of pain when attempting to elevate 
his arm.  X-rays showed a screw in the inferior aspect of the 
glenoid.  Dr. Johnson noted that the screw was a malleolar 
screw that appeared to have a halo around it consistent with 
some loosening.  There were no arthritic changes seen on the 
x-ray.  Based on these findings, he diagnosed recurrent 
subluxation, left shoulder, and status post surgical repair 
times two.  Regarding the appellant's history, Dr. Johnson 
offered the following:

The patient's history of injury reported 
in 1969 cannot be fully substantiated by 
the records furnished to me.  There were 
no medical records from the U.S.S. [sic] 
America of when the injury occurred.  
There is a report of two of his 
colleagues, fellow servicemen, in 1973, 
which would substantiate his statements.  
Unfortunately, they are four years after 
the fact.  He denies any prior problems 
with his shoulder prior to the injury.  
However, the medical records of previous 
examining physicians in the service puts 
this in question.  Unfortunately, it is 
the patient's word against the records of 
the military.  One would hope that the 
medical records are carefully kept, but 
that probably is not always the case.

Following Dr. Johnson's examination, the appellant was 
admitted to the Mountain Home-VAMC on November 29, 1993, for 
a period of inpatient O & E to assess for mental disorders 
and PTSD.  He remained hospitalized through December 3, 1993, 
during which he had a Social Work consultation on November 
29th and a Psychology consultation on December 1st.  In 
addition, he was evaluated by the psychiatrist in charge of 
his hospitalization (Dr. Korman).  His medical history was 
reported as unchanged from the time he underwent the above-
cited mental disorders and PTSD examinations.  On admission, 
it was noted that his mental status examination was 
significant for suicidal ideations with a plan.  In addition, 
some homicidal ideations were noted and his mood was severely 
dysthymic.

The Social Work consultation disclosed that the appellant was 
sincere without fabrication, but that his mental status was 
labile.  He was verbal during his interview by the VA social 
worker, but he tended to get tearful, guilt ridden and 
markedly depressed, with impaired concentration, periodic 
homicidal thoughts when provoked, fear of losing control, and 
having long-term suicidal ideations.  He related his 
depression to early childhood experiences, his military 
service and his loss of employment after service due to his 
physical problems.  He also reported a long history of sleep 
impairment and nightmares of falling head first down a ladder 
hatch aboard a ship and images of other sailors harming him.  
He also reported a history of flashbacks and intrusive 
thoughts and indicated that his PTSD-type symptoms centered 
around a severe beating of another sailor that he witnessed.  
The appellant again retold his story of the incident in which 
he was called to testify against the assailants and the 
threats made against him including being pushed down a ladder 
hatch head first.  The Social Work report went on to state 
that the aforementioned incident was not so significant in of 
itself until taken into account the appellant's pre-morbid 
history and factors of childhood involving a dysfunctional 
family situation and the beating death of his brother.  The 
assessment by the social worker was that the appellant 
developed an overly rigid sense of right and wrong, justice 
for the underdog, etc., and as a result, the case of the 
beaten sailor recreated the death of his brother and led to a 
sense of rage and helplessness.  On these findings, the 
social worker concluded that the appellant met the criteria 
for PTSD.

The Psychology consultation of December 1st included the 
administering of the Minnesota Multiphasic Personality 
Inventory (MMPI) and a review of the appellant's medical 
history, which was noted to be significant for diagnoses of 
somatization and malingering.  The VA psychologist went on to 
state that there was no record of any combat trauma from his 
military service and that the appellant invalidated the MMPI 
by having an extreme elevation on the F-scale.  The 
psychologist indicated that such a result was fairly 
predictable in issues of secondary gain to the extent that it 
made the MMPI instrument inconclusive in determining whether 
he had PTSD.  In view of these findings, the psychologist did 
not render a diagnosis, but instead recommended that the 
appellant be sent to the Augusta, Georgia, VAMC for further 
testing and evaluation for PTSD.

The VA psychiatrist in charge of the appellant's 
hospitalization, Dr. Korman, examined the appellant on 
November 30, 1993, and essentially obtained the same history 
and clinical findings as reported by the social worker and 
psychologist.  As a result, a conference of the various team 
members, the psychologist, social worker, psychiatrist and 
nursing staff was held on December 2, 1993, and it was agreed 
by the team that the following discharge diagnoses reflected 
an accurate assessment of the appellant's mental state:  Axis 
I: PTSD, moderate, and major depression, severe; Axis II: 
Some histrionic personality traits; Axis III: History of 
rheumatic fever, history of Meckel's diverticulum, history of 
dislocated shoulder, non-insulin dependent diabetes mellitus, 
and status post abdominal hernia repairs.  As indicated 
above, the appellant was discharged on December 3, 1993, at 
which time he denied any current suicidal/homicidal ideations 
and it did not appear that he was showing any frank psychotic 
features.

The VA stomach examination was held on December 21, 1993, by 
the same specialist who conducted the alimentary appendages 
examination.  The reports of these examinations were 
identical in all respects except for an addendum report 
attached to the stomach examination which read as follows, in 
pertinent part:

The patient underwent the ordered tests 
and the results are available at the 
present time.  He underwent flexible 
sigmoidoscopy, which revealed sigmoid 
diverticulosis and internal hemorrhoids. 
He also underwent an air contrast barium 
enema, which again revealed 
diverticulosis as well as the spastic 
colon.  The patient underwent an upper 
endoscopy which revealed mild distal 
esophagitis, mild gastritis, and 
duodenitis with 1 submucosal small distal 
esophageal lesion which appeared to be 
leiomyoma on the upper endoscopy and 
which was later on supported by 
endoscopic ultrasound. . . .

On the basis of these findings, the stomach examiner 
diagnosed abdominal pain, described as chronic in nature by 
the appellant since 1957, and to which the examiner stated 
could be related to his ventral hernia, especially during 
episodes when the hernia prolapses.  However, the examiner 
stated that the steady nature of his pain could be related to 
his gastroesophageal reflux disease as well as gastritis and 
duodenitis.  Regarding this diagnosis, the examiner provided 
additional commentary, in pertinent part:

I do not think that his abdominal pain, 
which has been present since 1957, [is] 
related to his mild elevation of [liver 
function tests].  However, since we have 
detected this on his Biochem profile, he 
has been advised to see either a private 
physician or present to the Emergency 
Room for further evaluation of this 
abnormal liver function test.

Additional development actions were taken by the RO in 1994.  
In May 1994, in response to a request for same, the RO 
received an addendum report from the VA examiner who 
conducted the audio examination on November 15, 1993:

In response to the BVA remand, the 
information regarding the date of onset 
of [the appellant's] hearing problem and 
his tinnitus is in the original report.  
He stated that he first noticed hearing 
difficulty and bilateral tinnitus in 1969 
while in service.  Results of the 
audiological evaluation indicated 
evidence of bilateral acoustic trauma.  
That is, hearing is within normal limits 
for the 250-2000 [H] and again at 8000 
[H] with a sensorineural hearing loss at 
3000-6000 [H] bilaterally.

Thereafter, the appellant underwent a VA joints examination 
on May 19, 1994, for further evaluation of his left shoulder.  
His medical history, complaints, and clinical findings 
regarding his left shoulder were essentially unchanged as 
previously reported in prior examinations.  X-rays taken in 
connection with this examination showed that the head of the 
humerus was correctly within the glenoid fossa.  There was 
one cancellous bone screw present which was used to 
internally fix the tip of the corticoid and attached muscles 
which were transferred in the Bristow procedure.  In 
addition, x-rays showed some sclerosis of the bone and 
evidence of osteoarthritic change developing in the joint.  
On the basis of these findings, together with review of the 
appellant's medical history, the VA joints examiner offered 
the following medical opinion:

It is evident that the result of the 
Bankart procedure was unsuccessful.  
However, there is no indication that the 
shoulder was made worse by the surgery.  
The Bristow procedure also has not 
produced satisfactory results.

The patient denies that he ever had any 
prior problems with the left shoulder 
before the accident [in service].  
Whether this is, in fact, the case, is 
not clear.  I am of the opinion that his 
main problem now is due to continuing 
instability associated with degenerative 
arthritis in the joint.

Thereafter, in June 1994, the received a copy of an addendum 
report prepared by the VA examiner who conducted the 
alimentary appendages and stomach examinations in November 
and December 1993.  His report read as follows, in pertinent 
part:

The specific questions I was asked were: 
1.  Whether he has this abdominal pain 
from his hernia or not and 2.  Whether 
this hernia could have resulted from 
alleged injury in 1982.  As mentioned 
before, it appears that his abdominal 
pain and other symptoms could be very 
well from his significant ventral hernia 
with possible prolapse of the abdominal 
viscera and omentum through the hernial 
orifice.  As far as the second question 
is concerned. . .  this question is more 
a surgical issue.  Ventral hernia and 
incisional hernia is a more surgical 
problem than medical problem and it is 
usually handled by surgeons.  So, I would 
say that this question be specifically 
asked to the Surgical Rating Service.

Also, in June 1994, the RO received the appellant's Navy 
personnel file from the NPRC.  These records included a copy 
of his DD Form 214N regarding his service dates and type of 
discharge and other administrative documents none of which 
contained any additional information regarding the 
circumstances of his military service or medical conditions 
treated and/or diagnosed during such service.

On July 1, 1994, the appellant underwent a VA intestine 
(digestive) examination.  On the basis of his reported 
medical history and the clinical findings found on 
examination, he was diagnosed with recurrent epigastric 
ventral hernia with incarcerated omentum to the left of the 
umbilicus.  The examiner offered the following medical 
opinion with regard to this diagnosis:

There is the possibility that the 
epigastric hernia resulted fro[m] his 
accident while working for the telephone 
company in April 1982, requiri[ng] three 
surgeries in May, September 1982 and 
January 1983.  Because the histor[y] of 
draining stitch abscesses, the present 
recurrence could be also related [to] the 
previous surgeries.

Regarding evidentiary development for the appellant's PTSD 
claim, the RO sent the appellant a letter in April 1994 
asking to identify his alleged in-service stressor incidents 
and to provide all details known to him concerning these 
incidents, i.e., the who, what, where and when of each event.  
In May 1994, the RO received a Statement in Support of Claim, 
VA Form 21-4138, in which the appellant set forth four 
stressors:

Stressor #1 involved his account of witnessing the beating of 
a sailor aboard the USS AMERICA sometime between January and 
March 1969.  His account of the event was essentially 
unchanged as previously reported.  He stated that this event 
led to a Captain's Mast trial and threats on his life due to 
his testifying for the prosecution.

The appellant stated further that the threats led to Stressor 
#2, the incident that occurred in the spring or early summer 
1969 in which he was thrown down a ladder shaft head first.  
He stated that he was walking towards the ladder shaft when 
someone yelled, "theres [sic] the son-of-a-bitch," 
whereupon he was grabbed and thrown down the ladder shaft.  
The balance of the account was as previously reported 
concerning the head and left shoulder injuries, the bloody 
stumble through the chow-line, the fall at the salad bar and 
his placement in a wire basket.  The next memory he recalled 
was seeing a corpsman working on his head.  He stated that he 
hurt all over and remembered the visits by Messrs. [redacted] 
and [redacted].  Regarding these two stressors, the appellant 
stated that he had no memory of anyone's name who was 
involved, including the man who was beaten.

Stressor #3 as reported by the appellant's in his May 1994 
statement involved his account of suffering burn injuries to 
his face and eyes in June 1969 when he was working in the 
lower decks of the USS AMERICA.  In support of his claim, he 
submitted a copy of a service medical record showing 
treatment for flashburns of the eyes.

Stressor #4 concerned his fall into a control hatch while on 
the AMERICA's flight deck in July 1969.  He stated that he 
was on the edge of a jet blast and feared being blown into 
the ocean so he jumped into the hatch and in the process, 
severely turned his ankle.  He then stated that the weakness 
in his left ankle caused him to sustain a number of falls 
which further injured his left shoulder.
In support of his aforementioned statement, the appellant 
submitted evidence, most of which was duplicative of private 
medical reports previously considered, but which included 
some private therapy consultation reports dated in 1977.  
According to the appellant, he was ordered by his employer at 
that time, United Telephone, to undergo therapy to determine 
why he was having problems.  The reports were prepared by a 
social worker, W. B. Pagel, and reflect therapy consultations 
between February and May 1977.  The February report lays out 
in some detail the appellant's family history, to include the 
marital separation and his witnessing of the death of his 
brother at the hands of a guardian, and his military service 
which was noted to be significant for a fall of fifteen feet 
that injured his left shoulder and head.  The report makes no 
mention of the beating of the sailor, the threats on his 
lift, etc., however.  The March 1977 report noted that he had 
a schizophrenic break approximately one-and-a-half years ago 
and that he was suffering from increasingly worse chest pain.  
The May report indicated that the appellant was doing well as 
work and that he wished to terminate his therapy.  His plans 
to build a house were progressing well and he stated that the 
time spent in therapy was a waste of time.  Mr. Pagel's 
termination note indicated a diagnosis of paranoid 
schizophrenia, not psychotic at present, with moderate 
improvement noted at termination.  A report signed by Mr. 
Pagel's clinic director, Dr. Bockian, referenced the same 
diagnosis.

In August 1994, the RO received a statement from the 
appellant regarding his back injury sustained in August 1977.  
To verify the injury, he submitted an admission notice from 
the Bristol Memorial Hospital that indicated treatment for a 
thoracic spine strain as a result of falling off a chair at 
work on August 9th.  In addition, he submitted previously 
considered copies of medical reports dated in 1977-83 from 
Dr. Williams.  In his statement, the appellant indicated that 
the reference to the old wedged vertebrae in Dr. Williams' 
report of September 12, 1977, was in fact injured when he was 
thrown down the ladder hatch during service.

In September 1994, the RO received a statement from the 
appellant's former employer, United Telephone, dated August 
24, 1994, which indicated that a review of the appellant's 
permanent personnel record by that company's Safety 
Coordinator disclosed no evidence that a workers' 
compensation claim was filed on his behalf in 1977.

In addition, the RO received in September 1994 a statement 
from the appellant regarding his response to a follow-up PTSD 
development letter.  He stated that records from a Captain's 
Mast trial and Master at Arms investigation would prove that 
the alleged beating incident occurred aboard the USS AMERICA 
in 1969.  He requested that the RO attempt to obtain these 
records and he provided a search parameter extending from 
December 1968 to March 1969.

In December 1994, the RO sent the appellant a follow-up 
letter requesting that he provide the name of defendant in 
the trial, a more definitive date of the alleged assault and 
of the trial, and if he received a subpoena to appear at the 
trial.  The appellant responded to this letter in December 
1994 via a form 21-4138.  He stated that it was impossible 
for him to provide the name of the defendant, the date of the 
trial, or any other records due to passage of time (25 
years).  He went on to state that he did not think any 
records from the Captain's Mast were needed to make a 
decision on his case in any event.  Therefore, the appellant 
stated that the RO should cancel its search request if the 
information he provided was insufficient for further 
developmental inquiry.

On the basis of the above, the RO denied service connection 
for all of the claimed disabilities except the section 1151 
claims by rating decision in December 1994.  The 1151 claims 
were again deferred pending further legal developments as a 
result of the Supreme Court's ruling in the Gardner case.  
Service connection for the left shoulder and residuals of 
rheumatic fever was denied on the basis of no in-service 
aggravation for either condition.  Service connection for a 
psychiatric disorder to include PTSD was denied on that bases 
that a psychiatric disorder not shown in service and the 
claimed in-service stressors could not be verified to prove 
the PTSD claim.  Service connection for hearing loss and 
tinnitus was denied on the basis that the service medical 
records were negative for any related complaints or treatment 
and no sensorineural hearing loss was shown within a year 
after service.  Service connection for the residuals of a 
head injury was denied on the basis of failure to submit new 
and material evidence.

While the claims were still pending, the RO received true 
copies of all of the appellant's available medical records 
from the Mountain Home-VAMC in February 1995.  These records 
were dated from 1971 through 1994, and consisted mainly of 
duplicates of records previously considered.  However, 
reports that were "new" included a pre-surgery "Medical 
Certificate and History" statement dated August 27, 1971, 
which noted the appellant's complaints of recurrent left 
shoulder dislocation averaging once per week that he reported 
started in service.  The appellant reported that he had 
fallen off a ladder during service and "split his head 
open" and his left shoulder started to give him problems.  
Additional records pertaining to the surgery indicated that 
the Bankart procedure was discussed with the appellant on 
September 9, 1971, at which time he signed an informed 
consent to have the procedure done on his left shoulder.

The other "new" reports included follow-up treatment 
summaries from his September 1971 Bankart shoulder surgery 
dated through December 1971.  These reports fill in the gap 
of time to the June 1972 follow-up report that was previously 
considered.  A report dated September 13, 1971, indicated 
that the appellant was discharged with instructions to return 
on September 20th to have his sutures removed.  The report 
for that date reflects that the appellant returned and had 
his sutures taken out.  A report dated October 27, 1971, 
indicated that the appellant had had no recurrence of 
dislocation since the surgery.  He was advised to return to 
school.  X-rays showed good support of one screw and fair 
support for the other.  He was told to hold down on abduction 
and external rotation for another six weeks.  The report 
dated December 12, 1971, indicated that an x-ray showed the 
two screws remaining in the same position.  There was no 
history of recurrent dislocation, but he was still having 
moderate discomfort.

Additional "new" medical records from Mountain Home-VAMC 
included a discharge summary and nursing notes corresponding 
to a hospitalization in September 1994 for repair of 
recurrent incisional ventral hernia.  It was noted by history 
that he had had three prior hernia repairs over the past 12 
years and that he also had surgery for Meckel's diverticulum 
at age 7.  Upon admission, the appellant had small defects 
within the abdominal wall around the upper midline incision.  
He was taken to the operating room on September 8, 1994, 
where he underwent incisional herniorrhaphy with Marlex Mesh 
repair and primary closure of the fascia.  It was noted that 
he tolerated the procedure well and that he progressed very 
well postoperatively in a routine fashion.  In addition, he 
had no postoperative complications and was discharged after 
five days of hospitalization.  Discharge diagnoses included 
recurrent incisional hernias, multiple; PTSD; non-insulin 
dependent diabetes mellitus; and, hypertension.

On the basis of the above, the RO issued a rating decision in 
October 1995 that denied the appellant's section 1151 claims 
for the left shoulder and ventral hernias in accord with the 
revised regulation, 38 C.F.R. § 3.358.  The appellant has 
since perfected an appeal as to all of the issues listed on 
the title page.  The Board notes that the RO denied a claim 
for service connection for ventral hernia on a direct basis 
by rating decision in January 1996, but that the appellant 
did not appeal that decision.  Hence, the only theory of 
entitlement now before the Board for the ventral hernia claim 
is under 38 U.S.C.A. § 1151.

While the case was still in appeal status at the RO, the RO 
sent a memorandum to the Mountain Home-VAMC in October 1996 
requesting that additional examination and/or addendum 
reports regarding the mental disorders and PTSD examinations 
and O & E hospitalization of November and December 1993.  In 
response, the examiner who conducted the November 1993 mental 
disorders examination, Dr. Shah, prepared the following 
report, in pertinent part, on October 22, 1996:

The subject of this report is VAMC 
request for re-evaluate and review the 
patient's c-file as well as his previous 
rating examination, which was done by me 
and Dr. Matthew on 11-9-93.  At present, 
Dr. Matthew is no longer with this 
facility so I am unable to involve his 
opinion to make this decision.  After 
reviewing my personal ratings examination 
on [the appellant] and Dr. Matthew's 
rating examination on the same date my 
conclusion at this time is that [the 
appellant] is suffering from chronic 
dysthymia with anxiety disorder, not 
otherwise specified.  In a different time 
period he probably has experienced major 
depressive episodes superimposed on the 
chronic dysthymia.  I can not make the 
diagnosis of PTSD at this time as he does 
not meet all the criteria, this is only 
my opinion regarding diagnosis for [the 
appellant].

On January 6, 1997, the appellant was examined on a special 
PTSD examination by a different specialist, Dr. R. H. Keiter, 
M.D.  Dr. Keiter indicated that the appellant had had many 
examinations in the past and that he had a "very large C-
file which was reviewed in its entirety."  Next, Dr. Keiter 
recounted in great detail the appellant's medical history 
before, during and after service, the account of which has 
been set forth in sufficient detail above in this decision.  
The appellant's accounts of his stressors remained basically 
unchanged; however, with respect to the ladder hatch fall, he 
stated that the men held him up by his heels before dropping 
him and afterwards, they visited him in the sick bay and told 
him they would kill him if he told anyone about the incident.  
He then stated that his memories of these events came back to 
him gradually.

Subjectively, the appellant complained of active, daily, 
intrusive recollections of a number of events including the 
childhood death of his brother as well as events in the Navy 
in terms of the alleged event of rescuing the sailor from 
being beaten, the subsequent fall down the ladder hatch.  He 
also described in detail a recollection of driving home with 
his father while the body of his dead brother was in the back 
seat.  He stated that this memory was as clear to him as 
though it happened yesterday.  The appellant reported having 
dreams in the form of nightmares three or four nights per 
week in which there were scenes of death and destruction and 
of seeing his children being killed.  Objectively, his mental 
status examination was essentially normal except for 
emotional outbursts (crying) and going of on tangents which 
required considerable effort on the part of the examination 
to redirect the appellant back to the matter at hand.  Based 
on these findings, Dr. Keiter diagnosed PTSD with dysthymia 
and offered the following concerning the etiology of the 
disorder:

If a factual history is correct a case 
can be made of the client having [PTSD], 
the trauma of which is both related to 
childhood and to Navy duty.  The events 
in the course of his Navy duty having 
exacerbated and aggravated his early 
childhood memory.  Yet this illness did 
not declare itself until he was under 
severe financial stress in 1975.  This 
would be considered a precipitating 
circumstance of his illness.  In this 
sense, it would be the opinion of the 
undersigned provided actual date is 
considered correct that the events which 
occurred with respect to the veteran in 
the Navy contributed to his overall 
illness, but would not be considered 
solely responsible for the illness.

Dr. Keiter also offered commentary concerning the other 
diagnoses made in the record:

In terms of previous diagnosis made on 
this individual, I would add that 
certainly the various descriptions of 
depression will reflect the depressed 
mood that this veteran has been in off 
and on over the years according to his 
history whether this has been termed in 
the past as major depression or dysthymia 
is somewhat academic.  He was thought to 
have an acute schizophrenic reaction in 
1975, but his overall long-term history 
does not reflect chronic schizophrenia or 
schizophrenic process.  I believe that 
most of his symptomatology over the 
years, in looking at the long-term course 
of his illness, the most applicable 
diagnosis is that of [PTSD].

In response to the RO's request for an examination by a board 
of two psychiatrists at the same time, the appellant was 
examined jointly by Dr. Shah and Keiter on September 17, 
1997.  The report indicated that the appellant's claims file 
was again reviewed by these examiners as well as a recent 
hospital discharge summary that reflected a period of 
inpatient care in April 1997 for panic attacks, at which time 
an additional Axis I diagnosis of bipolar disorder was 
established.  In addition, the examiners were informed by the 
appellant that he was treated at a private facility in 
Johnson City, TN, on two occasions following his April 1997 
VA hospitalization due to a worsening of his panic attacks.  
On the second visit in July 1997, he reported that his 
medications were changed.  On examination before Drs. Shah 
and Keiter, the appellant again related his ongoing problems 
with daily intrusive thoughts of morbid events, including 
recollections of his childhood trauma and the alleged beating 
incident that occurred while he was in the Navy.  In 
addition, the appellant described especially vivid mental 
images of disastrous events occurring to his children.

In summary, the examiners reported that the appellant 
continued to manifest PTSD-type symptomatology due to this 
memories and recollections.  Based on the appellant's medical 
history, review of the claims file, and the results of the 
mental status examination, Drs. Shah and Keiter agreed that 
the appellant had PTSD, prolonged, with dysthymic disorder 
and panic disorder representing three separate diagnoses on 
Axis I.  No Axis II diagnosis was made, but the examiners 
thought that he displayed traits of an obsessive-compulsive 
personality.

With these diagnoses for consideration, Drs. Shah and Keiter 
stated that the current examination reaffirmed the basic 
conclusions and diagnosis made on the January 6, 1997, 
examination, in that the appellant had PTSD as a result of 
events of childhood which were exacerbated and aggravated by 
the events in the Navy.  Regarding this finding, the 
examiners offered the following additional commentary:

This conclusion is based on his clinical 
presentation at this time, as well as his 
history.  Obviously, there are parts of 
his history that cannot be verified by 
the board of Psychiatrists.  The veteran 
was questioned again as to how it was in 
1988 that he researched the police record 
about his alleged witnessing of the 
murder of his older brother when he was 
only 3-1/2 years old.  He indicated that 
he had never really believed that the 
event had not happened, even though his 
family had attempted to convince him that 
it was in his imagine [sic].  He 
indicated that in 1988, he had been to 
Chicago and was on his trip back which 
carried him in the vicinity of Akron.  He 
indicated he also had relatives in Akron.  
It was convenient for him, therefore, to 
divert his trip to Akron, and he also had 
ample time available to make such a stop.  
He indicated he had no difficulty being 
allowed to see the police records where 
he read the account of his testimony as 
3-1/2 years old.  He stated that in the 
account that had said that his brother 
had been struck in the head with a 
hammer, in the temple area.  He was not 
able to repeat the precise words of the 
police report.

Finally, of record is the transcript of the appellant's 
hearing before the undersigned Member of the Board on 
December 1, 1998, in Washington, DC.  The appellant's 
testimony with regard to the issues now in appellate status 
is essentially reflected above by and through his prior 
hearing testimony and many statements of record.  Hence, the 
Board will not reiterate those contentions.  Of note, 
however, is the appellant's testimony with regard to his 
desire that the Board carefully examines all of the evidence 
of record in support of his claims.  On this point, he stated 
"I believe that once you do that, in all fairness you'll see 
that I deserve the disability that I'm asking for."  
[Transcript at p. 14].


II.  Analysis

Issues #1, 4 & 6:  New and Material Evidence to Reopen Claims 
for Service Connection for Residuals of Left Shoulder 
Dislocation, an Acquired Psychiatric Disorder and Residuals 
of a Head Injury

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its Chairman, see 38 C.F.R. 
§§ 20.1000-1003 (1998) or, under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 20.1400-1411 (1999).  38 
U.S.C.A. §§ 7103(a), 7111 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1100 (1998).  In order to reopen a claim, which has been 
previously finally denied by the Board, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).

Service connection for residuals of left shoulder 
dislocation, an acquired psychiatric disorder and residuals 
of a head injury was denied by a decision of the Board dated 
May 4, 1987.  The Board's May 1987 decision is final.  
38 U.S.C.A. § 7104(b) (West 1991).  In its decision of May 
1987, the Board discussed the evidence then of record and 
concluded that a new factual basis upon which to grant 
service connection for either residuals of a left shoulder 
dislocation or residuals of a head injury had not been 
established by new and material evidence since the Board 
previously denied a claim for these conditions by decision in 
February 1975.  The Board denied service connection for an 
acquired psychiatric disorder on the basis that such a 
disorder was not incurred or aggravated during service.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

No prejudice to the appellant is exercised by the Board's 
appellate disposition herein, cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993), for the following reasons: (1) the 
statements of the case furnished to the appellant with 
respect to these issues provided notice of the applicable law 
and regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) as mentioned above, 
the Court's decision in the Fossie case makes clear that the 
Board's review of the claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.

Left Shoulder Dislocation

The Board will not reopen the appellant's claim of service 
connection for residuals of left shoulder dislocation.  When 
read together with the appellant's contentions, the Board 
concludes that the new evidence submitted or associated with 
the record since the May 1987 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

For the reasons set forth below, the Board finds that all of 
the "new" evidence, i.e., lay, medical and service 
department records, which is not duplicative of records 
previously before the Board in May 1987 is essentially 
cumulative of the evidence previously considered because it 
does not pass the test of materiality as to the underlying 
issue, i.e., evidence which supports, or tends to support, 
the appellant's contention that an injury to his left 
shoulder resulting in disability was incurred in or 
aggravated during his military service in 1968-69.

The Board will first analyze the evidence that was before the 
Board in May 1987.  As detailed above, the history of this 
case prior to the filing of the present claim and appeal 
reflects that between 1969 and 1986, the appellant filed 
seven claims seeking entitlement to VA disability 
compensation or pension benefits.  Five of the seven claims 
sought disability compensation benefits for residuals of left 
shoulder dislocation and/or subluxation.  The other two 
claims were filed for VA pension benefits.

In his first claim, filed in December 1969, the appellant 
stated that he hurt his left shoulder in 1967, prior to 
service, and that "[i]t came out about 3 times prior to 
entering service."  However, he also stated that he had 
chronic dislocation problems with his left shoulder during 
service ("pops out very easily") and that he received 
treatment in service for same on two occasions, in November 
1968 and March 1969.

Service medical records reviewed by the RO essentially 
corroborated the statements made by the appellant on his 
original claim.  Although the enlistment examination of May 
1968 did not denote a problem with the left shoulder (only a 
history of an old fractured left clavicle, described as 
resulting in no abnormality at the time of the examination 
("Ok now"), was noted), service medical records showed 
treatment in October 1968 for pain caused by a dislocated 
left shoulder.  The time frame of that treatment report would 
have corresponded to the appellant's basic training period.  
No further treatment was shown until September 1969 when a 
sick bay report from the USS AMERICA noted by way of history 
that the appellant was experiencing recurrent dislocation of 
his left shoulder.  Although he was not treated at that time, 
a sick bay report dated in October 1969 indicated that he 
dislocated his left shoulder two weeks ago.  Additionally, it 
was reported for the first time in October 1969 that he had a 
history of dislocating his left shoulder two years ago, or in 
1967, a time frame which corresponded to the year he reported 
on his original claim as the date he sustained the 
dislocation injury prior to service.

A similar history was reported by the appellant at the time 
of his orthopedic examination aboard the USS AMERICA in 
October 1969.  At that time, he related that the dislocation 
occurred when a horse fell on him two years ago (which also 
placed the date of the pre-service injury in 1967).  Later, 
when he was evaluated at the Navy's Portsmouth hospital in 
November-December 1969, the appellant reported an equivalent 
medical history, stating that he suffered his initial 
dislocation when a horse fell on him in November 1966.  
Although the dates are not exact, it is clear that the 
shoulder dislocation injury was a separate and distinct 
injury from the October 1964 collar bone fracture that was 
treated by Dr. Horner.  Nevertheless, and regardless of what 
the appellant thought he mistakenly told the military doctors 
at admission about his pre-service history, the facts before 
the Board in May 1987 indicated that a left shoulder 
dislocation occurred prior to service.  Examination at 
Portsmouth in November 1969 revealed clinical subluxation and 
grating with full range of motion.  As a result, the 
appellant was administratively discharged from further 
military service with what a Navy Medical Evaluation Board 
concluded was a pre-existing condition of the left shoulder 
manifested by recurrent subluxation that was not shown to 
have been aggravated therein.

The only other evidence reviewed in connection with the 
appellant's original claim was Dr. Horner's prescription slip 
dated December 22, 1969, which noted that he had chronic 
subluxation of the left shoulder.

When he filed his second claim in September 1971, the 
appellant stated that he fell down a ladder during service 
and injured his left shoulder.  He claimed no treatment for 
that injury, but added that his shoulder continued to give 
him problems following the ladder fall injury and that such 
problems eventually led to his hospitalization at the 
Portsmouth facility in November 1969.  Medical evidence 
associated with the claims file in connection with the second 
claim consisted of an operative report of the 1971 Bankart 
procedure performed on September 8, 1971, at the Mountain 
Home-VAH and a follow-up report for same dated June 30, 1972.  
Because those records did not shed any light on the nature 
and circumstances of the appellant's military service and any 
problems he had therein with his left shoulder, the RO did 
not reopen the claim.

In April 1973, the appellant's filed his third claim seeking 
disability compensation benefits for residuals of left 
shoulder dislocation.  His claim was again denied by the RO 
on the basis of new and material evidence and that decision 
was upheld by the Board on February 14, 1975.  In his 
pleadings, the appellant continued to maintain that he 
injured his left shoulder falling down a ladder hatch aboard 
the USS AMERICA in 1969.  In support of his claim, he 
submitted statements from two former shipmates aboard the 
AMERICA, Messrs. [redacted] and [redacted], each of whom 
essentially corroborated the appellant's story of the ladder 
fall and left shoulder injury, and a statement dated in June 
1973 from Dr. Horner, his family's doctor, which indicated 
that he was treated by Dr. Horner for a left clavicle 
fracture in October 1964 but not for any 
subluxation/dislocation injury to his left shoulder.  Later 
during the appeals period, treatment reports of Dr. Horner 
dated before and after service verified treatment for the 
left clavicle fracture in October 1964, but showed no 
treatment for a dislocation or subluxation injury to the 
appellant's left shoulder.

In addition to the above, the evidence before by the Board in 
May 1987 included the transcript of the hearing held at the 
Board in November 1973.  At that hearing, the appellant 
disclosed for the first time that in addition to the 
fractured left clavicle injury as a fifteen-year old freshman 
in high school in October 1964, he injured his left shoulder 
playing basketball during his junior year of high school.  
His junior year of high school would have been approximately 
1967, the same year that he reported in service and in 
connection with his original claim as the date he sustained 
an injury to his left shoulder.  He testified that he pulled 
a muscle going up for a rebound and thought he dislocated his 
left shoulder.  However, he testified that he received no 
treatment for the injury other than rubbing it himself, and 
that after a day or two, he had no further complaints or 
symptoms.  Further, the appellant testified that he when he 
enlisted in the Navy, he told the doctors that he had a 
problem with his left shoulder every once in a while when he 
did strenuous work or lifted something the wrong way.

Regarding his medical history, the appellant testified in 
1973 that he had mistakenly reported on his original claim 
that he dislocated his left shoulder three times prior to 
service.  He testified that what he meant to tell the 
military doctors was that he thought he dislocated the left 
shoulder when in his view he actually just strained his 
muscles in the shoulder joint and incurred pain as a result.  
He testified that the military doctors incorrectly assumed 
that the 1964 left clavicle fracture represented a pre-
existing condition of the left shoulder.  The appellant 
emphasized through his testimony that the left clavicle 
fracture injury of 1964 had nothing to do with the strain 
injury he suffered in approximately 1967 playing basketball.  
Moreover, as he stated in his pleadings, the appellant 
testified that he injured the left shoulder in the 1969 
ladder hatch fall aboard the USS AMERICA and thereafter, 
sustained residual disability manifested by recurrent 
subluxation and/or dislocation.  He admitted that there was 
no official investigation of his ladder fall but that he told 
his division commander about it.

Compared with his prior pleadings, the appellant's hearing 
testimony of November 1973 offered a different account, or at 
the very least, a different interpretation of the relevant 
facts and circumstances of his left shoulder injuries prior 
to and during service.  However, the parts of his hearing 
testimony which purported to support his contentions that he 
did not sustain a dislocated left shoulder prior to service 
were not persuasive.  As indicated above, his original claim 
which he prepared while he was still on active duty in the 
Navy stated in unambiguous language that he injured his left 
shoulder in 1967 and that it came out of joint about three 
times prior to service.  Moreover, the medical history 
provided by the appellant in service corroborated his 
original account of the left shoulder dislocation in 1967.  
Further, the additional evidence obtained in connection with 
subsequent claims and appeals that was before the Board when 
it rendered its decision in May 1987 only served to enhance 
the credibility of the appellant's original story, while at 
same time, it impeached his hearing testimony of November 
1973 and subsequent pleadings, testimony, etc, where the 
story differed from his original version.
Specifically, the evidence considered by the Board in May 
1987 included a letter written by the appellant's guardian-
parent to the Navy in November 1969.  That letter was not 
associated with the claims file until the early 1980s 
following the RO's receipt of documents connected to the 
appellant's appeal to the Navy's Central Physical Evaluation 
Board.  The guardian's letter also stated in clear and 
unambiguous language that his parents were aware that he had 
a left shoulder dislocation problem prior to service.  When 
their letter was read together with the appellant's testimony 
of November 1973 regarding the basketball injury in his 
junior year of high school, the medical history he provided 
during service, and his account of the 1967 dislocation 
injury provided at the time he filed his original claim for 
VA disability benefits, the evidentiary record before the 
Board in May 1987 clearly indicated that the appellant's 
original account of sustaining a dislocated left shoulder 
prior to service in 1967 was the more accurate and credible 
version of the facts.

Additionally, although the appellant continued to have 
recurrent dislocation of his left shoulder in service, to the 
extent that his pleadings differed from the factual record, 
his account of his left shoulder injuries during service was 
in effect unsubstantiated when the Board issued its decision 
in May 1987.  As detailed above, service medical records 
verified treatment for complaints of pain associated with a 
shoulder dislocation in October 1968 and again in September 
or October 1969.  There was no evidence that he sustained an 
acute-type injury to his left shoulder in a fall down a 
ladder hatch aboard the USS AMERICA in 1969 or in any other 
acute-type injury in service.  Extensive development efforts 
undertaken by the RO and the Board in connection with the 
prior claims and appeals produced no additional service 
medical records to verify such an injury.  As detailed above, 
the NPRC stated on multiple occasions that no additional 
service records were available pertinent to the appellant.  
Also, all medical records associated with the appellant's 
hospitalization at the Portsmouth Naval Medical Hospital, 
specifically, summary reports, nursing and consultation 
notes, etc., were eventually obtained and considered by the 
RO and the Board in connection with prior claims and appeals.

On the basis of the above, the Board in May 1987 essentially 
found that the appellant's contentions as well as the lay 
statements of Messrs. [redacted] and [redacted] were insufficient 
by themselves to prove the occurrence of the alleged injury 
to his left shoulder sustained in a fall down a ladder hatch.  
The treatment records of Dr. Horner obviously did not alter 
the Board's finding in this regard because they only verified 
that the Dr. Horner treated the appellant for the left 
clavicle fracture in October 1964 and for other unrelated 
conditions between February 1956 and May 1968, and between 
December 1969 and June 1973.  The appellant admitted in his 
hearing testimony of November 1973 that he received no 
medical attention in connection with the basketball injury to 
his left shoulder.  Dr. Horner's treatment records for the 
period between February 1956 and May 1968 supported the 
appellant's testimony to this extent.  Hence, Dr. Horner's 
statement of June 1973 regarding the fact that the appellant 
had no pre-service history of left shoulder 
dislocation/subluxation was probative only to the extent that 
it proved that Dr. Horner did not treat the appellant for 
such an injury.  His statement did not, however, corroborate 
the appellant's contention that no such injury occurred prior 
to service.

The other evidence before the Board in May 1987 was 
essentially irrelevant to whether a disability of the left 
shoulder was incurred in or aggravated during service; 
specifically, the letters and reports from Drs. Stirman, 
Williams, Neale and Rannick, the surgical reports of the 1971 
Bankart surgery at the Mountain Home-VAH and the 1973 scar 
excision surgery at the Bristol Memorial Hospital, as well as 
the reports of the VA pension examination of November 1984, 
the discharge summary of the appellant's hospitalization at 
the Mountain Home-VAMC in February-March 1985, and SSA's 
decision of July 1985, and the Navy certificate indicating 
that the appellant was a member of the Recruit Drill Team 
were either noncontributory or cumulative of the evidence 
discussed above.

Accordingly, given the appellant's original account of the 
1967 left shoulder dislocation injury, as supported by the 
November 1969 letter of his guardian-parent, and historical 
references and treatment for such an injury provided to the 
appellant during service, the Board in May 1987 essentially 
concluded that the evidence before it supported the findings 
of the Navy's Medical Evaluation Board that a condition 
manifested by recurrent left shoulder dislocation clearly and 
unmistakably pre-existed service, thereby rebutting the 
presumption of soundness, and as shown by the history of 
recurrent dislocation prior to, during and after service, and 
ameliorated to the extent possible by treatment and 
hospitalization in service, was not aggravated therein.  See 
38 C.F.R. §§ 3.304(b), 3.306 (1998).

As detailed above, the appellant filed the claim on appeal in 
February 1991.  Since the filing of this claim, an extensive 
body of evidence has been associated with the claims file.  
The Board has carefully reviewed the file and identified over 
twenty items of evidence that pertain in some manner to the 
appellant's left shoulder disorder.

Initially, the Board notes that the number of these items 
represent duplicate copies of the appellant's service 
records, statements/reports of Dr. Horner and other private 
physicians as well as VA in/outpatient treatment reports, all 
of which were of record at the time the Board previously 
denied this claim in May 1987.  Hence, none of these records 
are "new" within the meaning of 38 C.F.R. § 3.156(a).

The evidence that was not of record at the time the Board 
denied this claim in May 1987 included Dr. Chandler's 
statement of February 5, 1991, VA outpatient reports dated 
through 1994, psychology consultation reports associated with 
the appellant's February-March 1985 hospitalization at 
Mountain Home-VAMC, Dr. Stirman's letter of June 8, 1987, a 
DD Form 1289, operative reports from his 1973 and 1983 
shoulder surgeries, an x-ray of his left shoulder done on 
February 6, 1992, statements/medical reports from Drs. 
Hensen, Williams, Hester and McFaddin, the discharge summary 
from the appellant's October 1975 hospitalization at the 
Bristol Memorial Hospital, the examination report of 
Dr. Konrad conducted in December 1987, the report of the fee-
basis orthopedic examination conducted in November 1993 by 
Dr. Johnson, the report of the VA joints examination 
conducted in May 1994, the appellant's Navy personnel file, 
and the therapy consultation reports of Mr. Pagel dated in 
1977.

Although extensive in volume, the Board nevertheless finds 
that all of this evidence is cumulative as well.  The legal 
significance of these "new" medical reports, to wit, 
evidence showing that the appellant has received additional 
treatment for his left shoulder complaints through the years, 
is negligible because the complaints and medical findings 
presented in these reports are essentially no different from 
those previously considered by the Board in May 1987.  As 
detailed above, the Board had before it medical evidence 
showing a documented history of a pre-existing left shoulder 
dislocation with treatment for same shown in service, but 
with insufficient evidence to show aggravation.  What is 
missing from the "new" records cited above is competent 
medical evidence establishing either a chronic left shoulder 
disability related to treatment or diagnosis from the 
appellant's military service or evidence supporting the 
alternative theory of entitlement via aggravation of a pre-
existing condition shown in service.

The "new" service records in the form of the DD Form 1289 
and the appellant's personnel records add nothing to the 
issue on appeal.  The DD Form 1289 only reflects that the 
appellant was ordered to bed rest to elevate his foot while 
he was at the Naval Dispensary in Norfolk, Virginia, in 
October 1969.  The report makes no mention of any problems 
with his left shoulder.  The personnel records are bereft of 
any references to medical treatment.

Regarding the medical records, the Board observes that the 
vast majority of these reports only reflect treatment for 
ongoing complaints of left shoulder pain.  To the extent that 
the appellant reported his medical history in connection with 
treatment, these reports contain essentially the same medical 
history noted in previously considered documents.  As an 
example, the discharge summary from the Bristol Memorial 
Hospital dated in October 1975 further corroborates the 
medical history reflected in the service medical records 
regarding the occurrence of two dislocation episodes during 
service.  In addition, the Board notes that Dr. Johnson's 
fee-basis orthopedic examination of November 1993 reflects 
that examiner's opinion of the dubious nature of the 
appellant's claim that he had no problems with his left 
shoulder prior to service.  Other reports again reference the 
appellant's claim that he injured his left shoulder falling 
down a ladder hatch, including some which reflect his account 
of being deliberately pushed down the hatch by unknown 
assailants.  As stated above, however, the evidence on file 
does not corroborate the appellant's claims to this extent, 
and all of these facts were well documented at the time the 
Board rendered its decision in May 1987.  Hence, for purposes 
of this appeal, all of these records are cumulative of the 
evidence of record.

On the basis of these findings, the Board concludes that the 
"new" evidence lacks sufficient materiality to reopen the 
claim.  The fact that the appellant is presently disabled due 
to a number of medical problems, including the left shoulder, 
is not a matter in dispute.  However, as stated above, what 
is lacking here is the kind of evidence needed to reopen this 
case, i.e., evidence which is relevant and probative to 
proving that the appellant has either a chronic disability 
that is related to in-service trauma or disease or, 
alternatively, a disability of the left shoulder that was 
aggravated during service.

As the "new" evidence is cumulative, the evidence 
associated with the file after the May 1987 Board decision 
does not provide a basis to reopen the claim.

Acquired Psychiatric Disorder

The Board in May 1987 denied entitlement to service 
connection for an acquired psychiatric disorder on the basis 
that such a disorder was neither incurred in nor aggravated 
during service.  The evidence before the Board at that time 
included a sick bay report from the USS AMERICA dated in 
October 1968.  The report described treatment for chest pains 
and a dislocated left shoulder and noted that the appellant 
was quite hyperactive and nervous.  However, a diagnosis of a 
psychiatric disorder was not made at that time and the 
balance of the appellant's service medical records were 
entirely negative for any complaints, treatment or diagnosis 
of a psychiatric disorder.

The relevant evidence reviewed by the Board in May 1987 that 
was dated after service consisted of the medical reports of 
Drs. Stirman and Neale dated in, respectively, April 1983 and 
June 1983, the report of a VA pension examination conducted 
in November 1984, the Mountain Home-VAMC hospital report 
refecting a period of hospitalization in February-March 1985, 
and the SSA's decision of July 1985.  In addition, the Board 
had before it the copy of the appellant's guardian's letter 
of November 1969.  The reports of Drs. Stirman and Neale 
indicated that the appellant was suffering from stress due 
principally to physical and employment problems.  The VA 
pension examination of November 1984 also noted that the 
appellant was anxious and worried about his many physical 
problems.  A diagnosis of "mental component, possibly 
related to all of his physical aliments" was made at that 
time.  The VA hospital report of February-March 1985 
indicated that the appellant was diagnosed with somatization 
disorder, rule out atypical depression and rule out 
psychogenic pain disorder.  During that hospitalization it 
was noted that the appellant had multiple somatic complaints 
of either obscure origin or derived from previous injuries.  
The SSA's decision of July 1985 found the appellant disabled 
under the SSA Act due to physical and mental disorders, in 
this case, a dysthymic disorder with somatization.  The 
guardian's letter of November 1969 indicated that the 
appellant's parents believed he was in perfect condition when 
he enlisted in the Navy except for the fact that he was 
nervous.

In view of the lack of evidence showing treatment or 
diagnosis for a psychiatric disorder until a number of years 
after service, the Board determined in May 1987 that the 
appellant's claim should be denied.

The "new" evidence obtained during the course of the 
present claim and appeal included psychology consultation 
reports associated with the appellant's February-March 1985 
hospitalization at Mountain Home-VAMC, the discharge summary 
and psychology consultation reports from the appellant's 
September 1984 hospitalization at the Mountain Home-VAMC for 
duodenitis, Dr. Stirman's letter of June 8, 1987, medical 
reports from Dr. Williams dated in June 1992, the discharge 
summary from the appellant's October 1975 hospitalization at 
the Bristol Memorial Hospital, the psychiatric examination 
report of Dr. Wiley conducted for SSA in January 1988, Dr. 
Bockian's report of 1975 and the therapy consultation reports 
of Mr. Pagel dated in 1977, and the VA examination/O & E 
reports of Drs. Shah, Matthew, Korman and Keiter dated in 
1993, 1996 and 1997.

Although the evidence cited above is "new" in the sense 
that it was not of record at the time of the prior denial of 
the claim, it would have to be probative, and this evidence 
does not in any way provide a medical link with the 
appellant's military service on either a direct or 
aggravation basis, and it fails to support a finding that a 
psychosis developed to a degree of 10 percent or more within 
one year after the appellant's discharge from the Navy in 
December 1969.  Hence, all of this evidence is essentially 
cumulative of evidence previously before the Board in May 
1987.  Accordingly, it provides no basis to reopen the claim.

Based on the examination report signed by Drs. Shah and 
Keiter in January 1997, it appears that the appellant has 
three distinct Axis I diagnoses:  PTSD, dysthymic disorder 
and panic disorder.  The record reflects that the appellant 
has most recently received treatment for his panic disorder.  
Moreover, the report of Drs. Shah and Keiter makes clear that 
the appellant's hospitalization in October 1975 at the 
Bristol Memorial Hospital under the care of Dr. Bockian was 
for an acute case of schizophrenic reaction manifested by a 
short period beginning in August 1975 of the appellant 
hearing voices, thinking he was flying, etc.  It appears from 
the record as reviewed by Drs. Shah and Keiter that the 
schizophrenic reaction did not remain chronic in nature.  
Indeed, termination report of May 1977 signed by Dr. Bockian 
to close the appellant's therapy consultations with Mr. Pagel 
indicated that he was not psychotic at that time.  In 
addition, Dr. Wiley's report of January 1988 noted that the 
appellant's psychotic complaints (auditory hallucinations) 
dated to the same time frame and were brief in duration.  
Rather, Drs. Shah and Keiter agreed that the appellant had 
long-term problems with depression since his reported history 
of such symptoms began in 1973.

The other evidence newly associated with the file relates the 
appellant's history of depression to his problems dealing 
with his many physical aliments that began in the early 
1970s.  The September 1984 hospital report, to include the 
psychology consultation reports, Dr. Williams' treatment 
report of June 1992, and Dr. Shah's examination report of 
November 1993 clearly point to the appellant's somatization 
complaints as the source of his anxiety and depression.  The 
psychological testing completed in September 1984 revealed 
the appellant had a profile consistent with somatization.  
Additionally, Dr. Stirman's letter of June 1987 paints a 
similar picture with regard to treatment provided to the 
appellant for depression between June 1984 and January 1987.

In view of the foregoing, the Board finds that the new 
evidence is cumulative in nature because as with the old 
evidence, treatment or diagnosis for a psychiatric disorder 
is not shown until a number of years after service.  
Moreover, none of the new evidence provides any medical 
findings or opinions relating his problems with depression, 
anxiety, dysthymia, panic disorder to any incident or event 
of service.  On the basis of these findings, the Board 
concludes that the "new" evidence lacks sufficient 
materiality to reopen the claim.

Residuals of Head Injury

The Board will not reopen the appellant's claim of service 
connection for residuals of a head injury.  When read 
together with the appellant's contentions, the Board 
concludes that the new evidence submitted or associated with 
the record since the May 1987 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The evidence before the Board in May 1987 consisted of the 
appellant's service medical records which showed treatment 
for a 3/4 inch laceration injury to his head in January 1969, 
with no further complaints, treatment, etc., related to that 
injury shown by the balance of the service records, including 
the Medical Evaluation Board examination of December 1969.  
An ophthalmology consultation in November 1969 noted that the 
appellant had a near vision defect and he was provided a pair 
of eyeglasses.  However, no findings pertaining to residuals 
of a head injury causing his vision defect were noted at that 
time or in any other evidence before the Board in May 1987.  
With regard to the vision defect, the regulations are 
specific in stating that congenital or development defects 
such as refractive errors of the eyes are not diseases or 
injuries within the meaning of the law.  38 C.F.R. 
§ 3.303(c).

The evidence post dating service that was before the Board in 
May 1987 was equivalent; other than the appellant's 
contentions, hearing testimony and the lay statements of 
Messrs. [redacted] and [redacted] regarding a head injury 
sustained in a ladder hatch fall in the spring or summer of 
1969, which as noted above has never been corroborated by 
independent medical evidence or official investigative 
report, the medical evidence was entirely bereft of 
complaints, treatment or diagnosis of residuals of head 
injury, manifested by vision loss or any other abnormal 
pathology.  Specifically, the hospital report from the 
Bristol Memorial Hospital dated in August 1973 noted that a 
physical examination of the appellant's head, eyes and ears 
was normal.  Moreover, general medical consultations 
conducted in connection with his February-March 1985 
hospitalization at the Mountain Home-VAMC also were negative 
for any reported residuals of a head injury sustained in 
service.  As detailed above, the appellant's claim filed in 
January 1986 included his account of suffering from residual 
headaches and vision problems due to an in-service head 
injury, but the medical evidence did not support his claim.  
For these reasons, the Board in May 1987 declined to reopen a 
previously denied claim for the same condition.

The "new" evidence that is relevant to this claim is 
cumulative.  Medical reports from Drs. Hester, 
McFaddin/Chandler and Johnson (November 1993 fee-basis 
orthopedic examination) as well as a "Medical Certificate 
and History" dated in August 1971 from the Mountain Home-VAH 
contained references to the appellant's medical history of 
sustaining a head injury in service falling down a ladder 
hatch.  No treatment for any residuals was provided in 
connection with these reports and in fact, the medical 
evidence obtained in connection with the present claim and 
appeal is entirely bereft of any diagnoses of abnormalities 
caused by previous head trauma.  In addition, the "new" 
evidence included the October 1975 hospital report from the 
Bristol Memorial Hospital which noted that the appellant 
complained of occasional blurred vision and headaches, but no 
abnormal findings were noted during that hospitalization in 
connection a physical examination.

Although the evidence cited above is "new" in the sense 
that it was not of record at the time of the prior denial of 
the claim, it would have to be probative, and this evidence 
does not in any provide a medical link with the appellant's 
military service on either a direct or aggravation basis.  
Hence, all of this evidence is essentially cumulative of 
evidence previously before the Board in May 1987.  
Accordingly, it provides no basis to reopen the claim.

General Considerations Applicable to New and Material 
Evidence Claims

With respect to the above, the Board finds that the 
appellant's pleadings, statements of records, etc., to 
include his claim to reopen, notice of disagreement, 
substantive appeal, and his hearing testimony before the 
Board in October 1992 and December 1998, essentially 
reiterate his previously considered contentions with respect 
to the claimed disabilities of the left shoulder, psychiatric 
disorder and head injury, and as such are not considered to 
be new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To 
the extent that the appellant contends that he has a 
disability that was either incurred in or aggravated during 
service, such statements, being in effect lay speculation on 
medical issues involving the presence or etiology of a 
disability, are not probative to these claims and therefore, 
are deemed to be not material.  See Pollard v. Brown, 6 Vet. 
App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay testimony attempting to diagnose 
frostbite or arthritis in service held to not be competent 
evidence for such purpose, and thus not material); see also, 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claims 
seeking entitlement to service connection for left shoulder 
dislocation, an acquired psychiatric disorder and residuals of 
a head injury.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen one or more of the aforementioned 
claims.  Thus, as the Secretary's obligation under section 
5103(a) has been complied with, to the extent possible, 
further development by VA is not required at this time.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).

Issues 2 & 3:  Service Connection for Residuals of Rheumatic 
Fever and Hearing Loss and Tinnitus

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette, 8 Vet. App. 
69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As thoroughly detailed above, service medical records reflect 
that the appellant had a history prior to service of 
contracting rheumatic fever at age 7.  However, no residuals 
thereof, to include a cardiac murmur, was detected at the 
time of his enlistment examination in May 1968.  Moreover, 
other than treatment in October 1968 for undiagnosed 
complaints of chest pains and a reference made in November 
1969 that he had a secondary atypical systolic murmur heard 
after exercise, his service medical records, including the 
Medical Evaluation Board's report of December 1969, which 
included blood test and chest x-rays, are entirely negative 
for clinical findings or diagnosis of any active residuals of 
rheumatic fever.

Regarding hearing loss and tinnitus, although the appellant's 
enlistment audiogram of May 1968 showed some elevated (above 
35) decibels in the higher frequencies (4,000 to 6,000 H) for 
both ears, his service medical records do not document 
treatment or diagnosis for hearing loss or tinnitus at 
enlistment or for the balance of his military service.

The appellant filed his original claim seeking VA disability 
compensation benefits for residuals of rheumatic fever and 
for hearing loss and tinnitus over twenty years after 
service, in September 1991.  Medical records in the file 
reflect that he has continued to complain of chest pains on 
and off over the years.  However, other than references to 
the fact that he had a history of rheumatic fever in his 
childhood, none of these records document that he has active 
residuals of rheumatic fever.  Dr. Chandler's records of 1985 
specifically cite to an "acute history of rheumatic fever in 
1958."  Moreover, the Board notes that physical examination 
findings made in connection with his VA pension examination 
of November 1984, Dr. Konrad's SSA examination of December 
1987, as well as in connection with his hospitalizations in 
August 1973 the Bristol Memorial Hospital and at VA medical 
facilities in September 1984 and February-March 1985 were all 
negative for any cardiac abnormalities.  More recently, when 
the appellant was examined by VA in November 1993, the heart 
specialist found no evidence of murmur, gallops, rubs or 
heart clicks.  Special tests ordered in connection with the 
aforementioned VA arteries/veins examination - Adenosine 
thallium stress test and 2-D echocardiogram - showed no 
evidence of valvular abnormalities or mitral valve prolapse.  
He had left ventricular hypertrophy, but that finding was 
related specifically to hypertension.  Further, his chest x-
ray of November 1993 was negative.  Again, the pertinent 
diagnosis was "history" of rheumatic fever.  In view of 
these findings, the first element of a well-grounded claim - 
medical evidence showing current disability - is not shown in 
this case.

With respect to hearing loss and tinnitus, medical records in 
the file reflect that the appellant has complained of hearing 
loss and tinnitus, and related it to jet aircraft noise 
exposure that he first noticed in service, but these records 
are of very recent origin, specifically, August 1990 
(audiogram conducted by Ear, Nose, and Throat Clinic of 
Bristol) and November 1993 (VA audio examination that noted 
mild to moderate bilateral hearing loss in the 3,000 to 4,000 
H frequencies).  Although a subsequent addendum report of the 
aforementioned VA audio examination prepared in May 1994 
reflected the examiner's opinion that the appellant had 
hearing loss and tinnitus based on bilateral acoustic trauma, 
it was again noted that the etiology of these conditions 
relied exclusively on the appellant's reported history of 
such trauma in service.  As indicated above, however, the 
evidence of record does not objectively corroborate that he 
was treated or diagnosed with hearing loss and/or tinnitus in 
service, or that he even experienced bilateral acoustic 
trauma due to jet aircraft noise or due to any other noises, 
and neither condition is clinically documented until many 
years after service.  Further, the Board notes that a 
physical examination of the appellant's ears conducted in 
connection with his August 1973 hospitalization at the 
Bristol Memorial Hospital was negative for any abnormal 
pathology.  Also, Dr. Konrad's SSA examination of December 
1987 specifically noted that the appellant had "good 
hearing" for fairly loud conversational speech at a distance 
of six feet.

When these findings are read together with the balance of the 
evidence, which as stated above does not document complaints, 
treatment, or diagnosis of hearing loss or tinnitus until 
1990, the Board finds that competent medical evidence 
establishing a nexus, or link, between conditions treated or 
diagnosed after service and those noted in service has not 
been shown as is required to support a well-grounded claim 
for service connection.  Whether certain symptoms or clinical 
findings can be said with any degree of medical certainty to 
be early manifestations of a disability first diagnosed after 
service is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  In 
this case, there is no competent medical evidence linking the 
appellant's hearing loss/tinnitus complaints noted decades 
after service to any disease or injury in service.  With 
respect to the appellant's contentions, the Board does not 
dispute his claim that he participated in duties that most 
probably involved exposure to loud noises; however, the fact 
that he may have engaged in these activities is not 
sufficient to well ground the claim.  As alluded to above, 
the medical evidence of record does not competently link his 
hearing loss/tinnitus to any event or incident of his 
military service in 1968-69.  The liberalizing evidentiary 
standards set forth under 38 U.S.C.A. § 1154(b) and its 
corresponding regulatory section, 38 C.F.R. § 3.304(d), are 
not for application in this case as he does not allege that 
he sustained hearing loss or tinnitus while engaged in combat 
with the enemy.

Considering the foregoing, the Board concludes that the 
evidence is insufficient to render the appellant's claims of 
service connection for residuals of rheumatic fever and for 
hearing loss and tinnitus well grounded.  Caluza, 7 Vet. App. 
at 498.  As stated above, the medical evidence in this case, 
although voluminous, does not demonstrate that the appellant 
currently has any disability as a result of contracting 
rheumatic fever as a child.  With regard to his hearing loss 
and tinnitus complaints which he asserts have remained 
chronic since service, the Court has stated that showing 
either a chronic disease in service or continuity of 
symptomatology after service requires a medical opinion to 
connect a veteran's current complaints with an injury or 
disease sustained in service.  Savage, 10 Vet. App. at 497-
98.  In this case, there is neither evidence of a chronic 
disability manifested by either hearing loss or tinnitus 
shown in service, nor is there medical evidence showing 
continuity of related symptomatology after service.

The Board has carefully considered the appellant's 
contentions, personal statements and hearing testimony before 
the undersigned, however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  His lay assertions will not support 
a finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the appellant is 
competent to render a medical diagnosis or opinion.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make the appellant's claims of 
service connection for residuals of rheumatic fever and for 
hearing loss and tinnitus plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to provide another medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

With regard to his hearing testimony of December 1998, the 
Board observes that it is not bound by the references to a 
"well grounded" claim made in the Board's remand of May 
1993.  At that time, the Board's appellate jurisdiction was 
limited to the left shoulder-new and material evidence claim; 
all of the other claims, including service connection for 
residuals of rheumatic fever and for hearing loss and 
tinnitus, were referred to the RO for development and 
adjudication in the first instance.  Hence, the Board did not 
have jurisdiction to make a determination regarding well 
groundedness.  However, as the claims had not been considered 
by the RO, the Board finds that any error made in the Board's 
remand of May 1993 was harmless.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).  Here, the 
Board finds that VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence to 
complete his application for VA benefits for service 
connection for residuals of rheumatic fever and for hearing 
loss and tinnitus.  Nothing in the record suggests the 
existence of evidence that might well ground either claim.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).  
It is not shown nor contended that additional relevant 
evidence exists that has not already been associated with the 
claims file.  As detailed above in the Factual Background, 
all of the appellant's service medical records which are 
available have been associated with the claims file and it is 
not alleged or inferred by the balance of the evidence that 
additional post service medical records relating to rheumatic 
fever or hearing loss/tinnitus are available but which have 
not been obtained and associated with the file.

Accordingly, the Board must deny the appellant's claim of 
service connection for residuals of rheumatic fever and for 
hearing loss and tinnitus as not well grounded.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza v. Brown, 7 Vet. App. 
498 (1995).  The result is the same.

Issue #5:  Service Connection for PTSD

Initially, Board finds that the appellant's claim of 
entitlement to service connection for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  This conclusion 
is supported by several diagnoses of PTSD and by implied 
findings of a relationship between the diagnosis and events 
the appellant claims to have experienced during his military 
service in the Navy.  The RO has assisted the appellant in 
all necessary matters, including seeking and securing all 
possible service department records.  The Board is satisfied 
that all relevant facts which may be developed have been 
properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

For service connection for PTSD to be awarded, three elements 
must be present according to VA regulations: (1) a clear 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. § 3.304(f) (1998); Moreau v. Brown, 9 Vet. App. 389 
(1996).  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The sufficiency of a 
stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a noncombat stressor may 
be obtained from service records or other sources.  Moreau, 
supra.  However, the Court has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  Once the 
evidence is assembled, the Board must determine whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In this case, the Board finds that the appellant has a clear 
diagnosis of PTSD.  The most recent examination of the 
appellant by Drs. Shah and Keiter in September 1997 resulted 
in a diagnosis of prolonged PTSD based on the appellant's 
memories and recollections of the beating death of his 
brother when he was five years old and his claimed stressor 
of witnessing the beating of a sailor while he served aboard 
the USS AMERICA in 1969.  Drs. Shah and Keiter stated that 
their diagnosis reaffirmed the basic conclusions and 
diagnosis made on a prior examination conducted by Dr. Keiter 
in January 1997 in that the appellant had PTSD as a result of 
events of childhood which were exacerbated and aggravated by 
the events in the Navy.  However, the aforementioned 
examiners specifically stated that their conclusions and 
diagnosis were based on the appellant's clinical presentation 
and his reported history, of which they stated, 
"[o]bviously, there are parts of his history that cannot be 
verified by the board of Psychiatrists."  Additional medical 
records in the voluminous claims file reflect that the 
appellant was first diagnosed with PTSD in December 1993 
following a period of O & E hospitalization.  The diagnosis 
was based as well on his reported accounts of witnessing the 
beating death of his brother when he was a child and the 
incident that occurred in the Navy involving his rescuing a 
crewmember who was being beaten and the events that followed 
- the threats on his life and the deliberate push down a 
ladder hatch by unknown assailants who did not want him to 
testify against the persons charged in connection with the 
beating incident.

Service medical and personnel records show that the appellant 
served on active duty in the U. S. Navy between October 1968 
and December 1969, and that he was assigned to the USS 
AMERICA during the relevant periods in question.  Although 
his military service was during a war period (Vietnam 
Conflict), his service records do not reflect that he was at 
a war theater or that he engaged in combat operations against 
an enemy of the United States.  The appellant does not 
dispute these facts. Hence, "credible supporting evidence" 
of the claimed stressors is required and the appellant's 
assertions, by themselves, are insufficient to establish the 
occurrence of an in-service stressor.

As detailed above, the stressors claimed by the appellant are 
several, but only two specific service stressors are 
consistently recounted throughout the record in this case in 
both pleadings and examination reports: (1) his account of 
witnessing the beating of a fellow crewmember aboard the USS 
AMERICA sometime between January and March 1969, which he 
says led to a Captain's Mast trial and threats on his life 
due to his testifying for the prosecution, and (2) the 
incident that occurred in the spring or early summer 1969 in 
which he was thrown down a ladder shaft head first, 
sustaining head and left shoulder injuries.  Regarding these 
two stressors, the appellant stated that he had no memory of 
anyone's name who was involved, including the man who was 
beaten.  As alluded to above, the appellant has also 
consistently reported the account of seeing the beating death 
of his brother when he was a little boy, the circumstances of 
which have formed the basis of Drs. Shah's and Keiter's 
conclusion that the Navy beating incident served to 
exacerbate and aggravate his PTSD.

However, with regard to the aforementioned military 
stressors, the Board finds that such events have not been 
verified for purposes of service connection.  As detailed 
above, service medical and personnel records contain no 
references to the beating incident, a Captain's Mast 
investigation or trial, or the alleged ladder hatch fall, 
either due to the appellant's original account of slipping 
and falling down the hatch or his subsequent account of being 
deliberately pushed down the ladder.  Adding to the 
inconsistencies between these accounts, the appellant later 
provided a third version of the story, to the effect that he 
was grabbed and held by his ankles before being dropped 
straight down the ladder hatch.  It is noteworthy that the 
factual details of his original account of the ladder hatch 
fall provided at the time of his November 1973 hearing 
contrast quite sharply with his later accounts of the 
stressor element of the story, especially the third version 
of the story cited above.  In the Board's opinion, these 
factual inconsistencies further degrade the credibility of 
the appellant's contentions regarding the occurrence of the 
ladder hatch fall.

With respect to the RO's attempt to develop this stressors, 
the Board finds that no further development is required.  
Again, as detailed above, extensive efforts to obtain all of 
the appellant's service records were undertaken at various 
times by the RO and the Board and it is not shown that 
additional records exist but have not been associated with 
the claims file.

Moreover, the record reflects that the RO specifically 
attempted to assist the appellant in verifying the alleged 
military stressors.  In December 1994, the RO sent him a 
letter requesting that he provide the name of the 
defendant(s) in the trial of the beating incident and a more 
definitive date of the alleged assault.  However, the 
appellant's response was noncontributory; he stated that he 
could not remember the name of the defendant, the date of the 
trial, or any other records which could potentially prove the 
occurrence of his stressor.  With these facts for 
consideration, the Board finds that no further action is 
required to assist the appellant in verifying the alleged in-
service stressors involving the beating incident/threats on 
life and the ladder hatch fall and injury.

The lay statements of Messrs. [redacted] and [redacted] have 
been considered, but as stated above in the analysis of the 
appellant's left shoulder-new and material evidence claim, 
these statements without corroboration by service records are 
deemed insufficient to establish the occurrence of the ladder 
hatch fall and injury.  In any event, these statements 
provide no basis to corroborate the appellant's alleged PTSD-
stressors because they only purport to verify that the 
appellant injured his head and left shoulder falling down the 
ladder hatch.  No mention of a deliberate push, threats on 
his life, etc., is reflected in these statements.  Indeed, 
the alleged beating incident was never mentioned by the 
appellant until many years after service, specifically, 
during his hospitalization in February-March 1985, which he 
further elaborated on in his January 1986 Statement in 
Support of Claim.  While the Board does not question the 
sincerity of the appellant's statements made in January 1986 
regarding the claim that he remained silent about the 
incident until the 1985 hospitalization out of fear, the 
bottom line is that there is no "credible supporting 
evidence" of record which serves to corroborate the 
appellant's account of the beating incident and related 
ladder hatch fall-threats on life stressors.

Further, the Board finds it significant that other relevant 
medical records in this case which predate the February-March 
1985 hospitalization provide no basis to corroborate the 
appellant's stressor accounts.  Specifically, the therapy 
consultation reports of Mr. Pagel dated in 1977 reflect that 
at that time, the appellant reported in detail his family 
history, to include the marital separation and his witnessing 
of the beating death of his brother, and his military history 
which he then stated included sustaining an injury to his 
left shoulder and head in a fall of fifteen feet.  At that 
time, he made no mention of the beating incident, the threats 
on life, the Captain's Mast trial, etc.  Given these facts, 
together with the many varied accounts provided by the 
appellant concerning the specifics of the alleged stressors, 
none of which have been objectively verified or corroborated 
to date, the Board concludes that his assertions alone are of 
insufficient probative value to meet the second element 
required to establish service connection for PTSD, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.

The other stressors claimed by the appellant in his Statement 
in Support of Claim dated in May 1994, his account of 
suffering burn injuries to his face and eyes in June 1969 
when he was working in the lower decks of the USS AMERICA, 
and his fall into a control hatch while on the AMERICA's 
flight deck in July 1969 in which he stated that he was on 
the edge of a jet blast and feared being blown into the 
ocean, have never been reported in a clinical-medical setting 
and as such, do not form the basis of any record diagnosis of 
PTSD.  As such, these stressors, even assuming their 
credibility, fail the third element needed to establish 
service connection for PTSD, a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  The same can be said of his rather 
vague account provided at his hearing in October 1992 of 
allegedly witnessing a man being "injected" into a radar 
dome of the USS AMERICA.  He could not provide the name of 
the person involved or any other details concerning this 
event, but this stressor, even in true, has never been 
reported in a clinical-medical setting or formed the basis of 
a PTSD diagnosis.

In view of the foregoing, the Board concludes that while a 
clear diagnosis of PTSD is established by the medical 
evidence, a preponderance of the evidence is against this 
claim on the basis that verification of the alleged stressors 
has not been satisfied, for the reasons detailed above.  
Accordingly, service connection for PTSD is not warranted.

The appellant's contentions advanced on appeal, including the 
lay statements of Messrs. [redacted] and [redacted], without 
historical corroboration with regard to the alleged 
stressors, are considered to be of insufficient probative 
value to serve as a basis for a grant of service connection 
for PTSD.  Moreover, inasmuch as the evidence weighs against 
a grant of the benefits sought, it does not require 
application of the benefit of the doubt doctrine.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).

Issues #7 & 8: Compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disability and 
recurrent ventral hernias

Before addressing the merits of these claims, the Board will 
first discuss a number of procedural matters that arose in 
connection with the appeal.  It is noted that the 
adjudication of the appellant's "1151" claim was 
administratively held in abeyance beginning in March 1992 
pending a decision in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom., Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. 
Gardner, 115 S.Ct. 552 (1994).

In the Gardner case, the United States Supreme Court affirmed 
lower court rulings which held that VA's regulation at 38 
C.F.R. § 3.358(c)(3) was invalid to the extent it precluded 
compensation under 38 U.S.C.A. § 1151 unless the additional 
disability resulted from an "accident (an unforeseen, 
untoward event)" or "carelessness, negligence, lack of 
proper skill, error in judgment or similar instances of 
indicated fault on the part of the [VA]."  This subsection 
of 38 C.F.R. § 3.358 was found to be ultra vires by the 
Supreme Court because it added a fault standard where none 
existed in the statutory provision.  The Supreme Court 
concluded that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection (i.e., no "fault") 
between the additional disability and the VA treatment (or 
lack thereof).

However, the Supreme Court indicated that the 38 U.S.C.A. 
§ 1151 could not be applied on a strictly no-fault basis: 
"[a]ssuming that the connection is limited to proximate 
causation so as to narrow the class of compensable cases, 
that narrowing occurs by eliminating remote consequences, not 
by requiring a demonstration of fault."  On this point, the 
Supreme Court observed that it would be unreasonable to 
believe that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented, 
i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb.

In response to the Supreme Court's decision in Gardner, 
38 C.F.R. § 3.358(c)(3) was amended in March 1995, during the 
pendency of this appeal.  The revised section (c)(3) of 
38 C.F.R. § 3.358 provides that compensation under section 
1151 will not be payable for the "necessary consequences" 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  This case was adjudicated by the RO in 
October 1995 with consideration of the amended regulation.

Additionally, it is noted that section 1151 of 38 U.S.C.A. 
was amended by Congress during the pendency of this appeal 
with the passage of Public Law 104-204, the VA and Housing 
and Urban Development, and Independent Agencies 
Appropriations Act of 1997, 110 Stat. 2874, 2926 (Sep. 26, 
1996).  Section 422(a) of that act amended 38 U.S.C.A. § 1151 
to provide, in effect, that compensation on the basis of 
disability as a result of VA medical treatment would be 
payable only where disability was due to fault on the part of 
VA or an event not reasonably foreseeable.  However, the 
amended provisions of section 1151 are not for application in 
this case because the appellant's section 1151 claims were 
filed before October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. 
Reg. 31623 (1998).  Thus, the old version of section 1151 
will control the disposition of this appeal.

In pertinent part, the version of 38 U.S.C.A. § 1151 (West 
1991) that existed at the time of the Gardner ruling provides 
that in the absence of a veteran's own willful misconduct, 
additional disability resulting from VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.  Part 
of 38 C.F.R. § 3.358(c) that was not subject to the Gardner 
ruling, clause (1), provides that it is necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  (Emphasis 
added).  Moreover, as alluded to above, the revised section, 
(c)(3) of 38 C.F.R. § 3.358, provides an additional legal 
hurdle that must be overcome:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  (Emphasis 
added).

Initially, the Board notes that the appellant's section 1151 
claim for the recurrent ventral hernias is not based directly 
on VA treatment or hospitalization, but on the theory that as 
a result of the alleged improper surgery and neglect of long 
term care related to the 1971 Bankart procedure performed on 
his left shoulder by VA.  As detailed above, he argues that 
the hernias sustained in lifting injuries at work in 1975 and 
1982 would not have occurred if his shoulder was fixed 
correctly by VA.  Hence, his section 1151 claim for the 
recurrent ventral hernias is, in effect, derivative of the 
claim seeking compensation for the left shoulder under the 
same theory of entitlement.

Review of the record reflects that the appellant was admitted 
to the Mountain Home-VAH on September 8, 1971, for recurrent 
dislocation of the left shoulder.  X-rays of the left 
shoulder revealed the presence of a recurrent subcoracoid.  
Pre-surgical reports indicated that a Bankart procedure was 
discussed with the appellant on September 9th, at which time 
he signed an informed consent to have the procedure done on 
his left shoulder.  An operative report indicated that the 
Bankart procedure was performed on September 9th involving 
placement of two screws anteroanteriorly about the lower 
margin of the left sphenoid.  The position of the lower screw 
was noted to be questionable, but it was decided that it did 
not need replacing: "The screws were inserted in so as to 
pull themselves through the subscapularis muscle.  Check x-
rays were taken which showed the bottom screw did not make 
good bony contact.  The position of the screw was considered 
to be acceptable and it was not removed."  The appellant was 
cooperative and did well postoperatively.  He was discharged 
on September 13th with instructions to return on September 
20th to have his sutures removed.

Follow-up treatment summaries dated through December 1971 
indicated that the appellant returned as instructed on 
September 20, 1971, and had his sutures removed.  A report 
dated in October 1971 indicated that he had had no recurrence 
of dislocation since the surgery.  X-rays showed good support 
of one screw and fair support for the other.  He was told to 
hold down on abduction and external rotation for another six 
weeks.  A report dated in December 1971 indicated that an x-
ray showed the two screws remaining in the same position.  
There was no history of recurrent dislocation, but he was 
still having moderate discomfort.  He was last seen on a 
follow basis in June 1972 at which time it was noted that he 
was doing satisfactorily nine months after surgery.  
Specifically, he had had no definite dislocation except for 
one episode of "catching" in the shoulder joint.  In 
addition, he reported that at times he was unable to move his 
shoulder due to it being in a painful position.  He was 
advised to continue progressive resistance exercises for his 
left shoulder in all ranges of motion and to continue the 
exercises for at least another year.  The report indicated 
that the prognosis was good for function with some residual 
disability.

Thereafter, medical records in the file show no additional 
follow-up treatment for the 1971 Bankart surgery.  He was 
next seen for treatment on his left shoulder in August 1973 
at which time he had the scar excision surgery performed at 
the Bristol Memorial Hospital.  It was noted that he had some 
residual pain since the Bankart surgery three years ago that 
was possibly due to the surgical screws, but his complaints 
were associated specifically to the surgical scar, which was 
removed without complications.

Additional records in the file reflect that an x-ray of the 
appellant's left shoulder taken in October 1975 while he was 
hospitalized at the Bristol Memorial Hospital showed metallic 
screws in the inferior portion of the left shoulder with no 
other abnormalities.  The record reflects that the 
appellant's left shoulder was not x-rayed again until 
February 1980 (by VA), at which time the study showed two 
metallic screws in the inferior aspect of the glenoid fossa 
with no evidence of recent injury, dislocation or soft tissue 
calcifications.

Thereafter, the record reflects that the appellant continued 
to have problems with his left shoulder, including work 
injuries in 1975 and 1982 in which he experienced recurrent 
dislocation of his left shoulder.  The work injury in 1982 
also involved a pulled ventral hernia which led to multiple 
repair operations for recurrences in May and September 1982 
and again in March 1983.

Continued problems with his left shoulder following the 1982 
on-the-job injury eventually led to his hospitalization in 
March 1983 at the Johnson City Medical Center Hospital at 
which time Dr. Williams performed a Bristow procedure on his 
left shoulder.  The operative report for that surgery 
indicated that one of the screws from the 1971 VA surgery 
which was anchored to the bone had backed out slightly enough 
so that the margin of the screw in its intra-articular 
location was encroaching on the head as it tended to glide 
over the rim.  The other screw was loose within the soft 
tissue and that screw was removed first as it seemed to be an 
obstructing force.  In addition, one of the screws was 
protruding posteriorly and it was a source of irritation and 
crepitation in the posterior part of the joint.  After both 
screws were removed, the shoulder was manipulated through a 
full range of motion causing some anterior tendency for the 
shoulder to sublux.

Medical records from Drs. Stirman and Williams dated through 
1987 indicated that the appellant continued to experience 
recurrent subluxation of his left shoulder with residual 
pain.

The adjudication of the appellant's section 1151 claim for 
the left shoulder included referral of his case for medical 
opinions.  In February 1992, a VA examiner reviewed all of 
the evidence of record and concluded that while the 1971 
Bankart surgery was unsuccessful in that the appellant 
continued to suffer recurrent dislocation of the left 
shoulder, the surgery was nevertheless appropriate given his 
clinical presentation at that time.

Subsequently, a second opinion was obtained in conjunction 
with the VA joints examination of May 1994.  As detailed 
above, upon reviewing the evidence in the claims file, the 
examining orthopedic specialist agreed that the 1971 Bankart 
surgery was unsuccessful, but concluded that "there is no 
indication that the shoulder was made worse by the surgery.  
The Bristow procedure [of 1983] also has not produced 
satisfactory results."

After carefully reviewing all of the pertinent evidence 
together with the appellant's pleadings and contentions of 
record, the Board concludes that a preponderance of the 
evidence is against the appellant's claims seeking 
compensation benefits under 38 U.S.C.A. § 1151 for a left 
shoulder disability and recurrent ventral hernias.

It is conceded that the appellant currently has disabilities 
of the left shoulder manifested by instability and ongoing 
problems with recurrent ventral hernias.  The VA joints 
examination of May 1994 noted that the appellant had 
continuing instability in his left shoulder associated with 
degenerative changes.  A June 1994 addendum report of the VA 
stomach examination conducted in December 1993 noted that the 
appellant's complaints of abdominal pain and other symptoms 
could very well be due to his "significant" ventral hernia.  
Due to ongoing nature of this problem, the record reflects 
that the appellant underwent repair of a recurrent incisional 
ventral hernia at the Mountain Home-VAMC as recently as 
September 1994.

However, what is at issue here is the etiology of these 
disabilities and whether proof of any "additional 
disability" can be linked to the 1971 Bankart surgery.  On 
this point, the medical opinions of VA examiners who reviewed 
the appellant's case on two separate occasions, in February 
1992 and again in May 1994, both came to same conclusion, 
namely, that although the 1971 Bankart procedure was 
unsuccessful, it was nevertheless appropriate at that time 
given his complaints and medical status.  Moreover, the VA 
examiner's opinion of May 1994 reflects that the Bankart 
procedure of 1971 did not in fact make his left shoulder 
condition worse.  This medical conclusion is well supported 
by the above-cited follow-up treatment reports of 1971-72 
which reflect that the appellant had had no recurrence of 
dislocation when seen in October 1971, at which time x-rays 
showed good support of one screw and fair support for the 
other.  In December 1971, an x-ray showed the two screws 
remaining in the same position and there was no history of 
recurrent dislocation at that time.  He was not seen again 
until June 1972 when it was noted that he was doing 
satisfactorily nine months after surgery - had had no 
definite dislocation except for one episode of "catching" 
in the shoulder joint.  Further, the x-rays taken of his left 
shoulder in 1975 and 1980 showed no abnormalities or evidence 
of recent injury, dislocation or soft tissue calcifications.

In addition, although he did not delineate a specific time 
period, the appellant's own testimony of October 1992 
revealed that his left shoulder "seemed ok for a while" 
after the 1971 surgery before it started to pop out of place 
again.

Most of the appellant's contentions and arguments are 
centered on the alleged improprieties of the screw placement 
at the time of the 1971 surgery.  However, as detailed above, 
the operative reports for the surgery indicated that the 
placement was satisfactory.  As such, the appellant's 
reliance on medical texts and studies pertaining to surgical 
procedures in general is insufficient to demonstrate that as 
to the specifics of his surgery in 1971, that any problems 
with the use and/or placement of the surgical screws 
establishes that additional disability resulted from the 
procedure.

Similarly, reliance on the medical reports associated with 
the 1983 Bristow procedure performed in a non-VA facility 
does not support his claim for section 1151 benefits arising 
from the 1971 Bankart procedure.  While it is true that 
Dr. Williams noted in 1983 in connection with the Bristow 
procedure that one of the screws was loose, none of the 
medical reports pertaining to the 1983 procedure cast 
aspersions on the 1971 Bankart procedure.  In any event, all 
of these reports were reviewed by the VA examiner in 1994 who 
concluded that the 1971 procedure was appropriate and 
although unsuccessful, it did not make the appellant's left 
shoulder worse.  The fact that additional surgical 
interventions were required does not make a prima fascia case 
of entitlement to section 1151 benefits as a result of the 
1971 Bankart procedure performed at the Mountain Home-VAH.  
Hence, one of the essential criteria required to establish 
entitlement to benefits under 38 U.S.C.A. § 1151 - additional 
disability as a result of the VA treatment - is not shown in 
this case.

Thus, it appears that based on evidence cited above, the 
appellant's continuing problems with instability and weakness 
in his left shoulder was not incurred directly as a result of 
the VA's Bankart surgery in 1971 and therefore, these 
problems can not be considered "coincidental therewith" as 
that term is construed under 38 C.F.R. § 3.358(c)(1).

The appellant's derivative claim for section 1151 benefits 
for the recurrent ventral hernias must be denied as well 
given that it is not established that additional disability 
resulted from the 1971 surgery.  As noted above, his section 
1151 claim for the recurrent ventral hernias is premised on 
establishing that the 1971 Bankart surgery was improper and 
that additional disability resulted, causing him to sustain 
the hernias in lifting accidents at work in 1975 and 1982.

Finding as the Board does here that a preponderance of the 
evidence is against his contentions of additional disability 
in the left shoulder as a result of the 1971 Bankart surgery, 
it therefore follows that his ventral hernias were not 
incurred secondarily to the surgery.

Accordingly, as there is no other evidence of record which 
competently rebuts the medical findings and opinions cited 
above which do not associate the etiology of the appellant's 
current disability of the left shoulder with the treatment he 
received in September 1971, the Board concludes that payment 
of compensation for a left shoulder disability and recurrent 
ventral hernias is not warranted under 38 U.S.C.A. § 1151 
(West 1991).


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for left shoulder dislocation not having 
been submitted, the benefits on appeal remain denied.

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for residuals of rheumatic 
fever is denied.

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for hearing loss and 
tinnitus is denied.

New and material evidence sufficient to reopen a claim for 
service connection for an acquired psychiatric disorder not 
having been submitted, the benefits on appeal remain denied.

Service connection for PTSD is denied.

New and material evidence sufficient to reopen a claim for 
service connection for residuals of a head injury not having 
been submitted, the benefits on appeal remain denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disability and 
recurrent ventral hernias is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

